Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 1 of 52 PageID #: 183



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  Jose Robles,
                                                                  19-cv-6651 (ARR) (RML)
                    Plaintiff,

    — against —


  Medisys Health Network, Inc.; John Does 1–10; and Jane
  Roes 1–10,
                                                                  Opinion & Order
                    Defendants.


 ROSS, United States District Judge:

        The plaintiff, Jose Robles, brings this action against defendant Medisys Health Network,

 Inc. d/b/a Jamaica Hospital Medical Center (“the Hospital,” “Jamaica Hospital,” or “Medisys”),

 along with ten John Doe and ten Jane Roe defendants. In his First Amended Complaint, the

 plaintiff alleges claims under the Americans with Disabilities Act and the Family and Medical

 Leave Act, as well as claims under state and local law. The Hospital moves to dismiss the claims

 asserted against it pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth

 below, the Hospital’s motion is granted in part and denied in part.

                      FACTUAL AND PROCEDURAL BACKGROUND

        The plaintiff, Jose Robles, alleges that defendant Medisys operates Jamaica Hospital in

 Queens, New York. First Am. Compl. ¶ 9, ECF No. 15 (“FAC”). Medisys is a not-for-profit

 corporation that employs more than fifty people on a full-time or full-time-equivalent basis. Id. ¶¶

 8, 10. Robles worked full time at Jamaica Hospital as a Patient Navigator—responsible for

 arranging follow-up appointments for patients—from approximately April 2017 until November

 5, 2018, when the Hospital fired him. See id. ¶¶ 8–9, 15–18.
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 2 of 52 PageID #: 184



          Jamaica Hospital also happened to be the local hospital serving Robles’s community, and

 Robles himself received treatment there. See id. ¶ 11. In particular, in May 2018, Robles

 experienced “mental health related symptoms.” Id. ¶ 23. He was hospitalized at Jamaica Hospital

 for approximately one week and was diagnosed with bipolar disorder. Id. The Hospital granted

 Robles time off from work so that he could undergo treatment during that week; therefore, Robles

 believes that the Hospital must have learned of his “medical condition” at that time. Id. ¶ 24.

          Notwithstanding his week-long hospitalization in May 2018, Robles remained “able to

 perform the essential functions of his job, without accommodation” until his mental health

 symptoms worsened on October 27, 2018. Id. ¶ 21. On that date, the adult daughter of Robles’s

 live-in girlfriend died suddenly in a “domestic violence incident that caused her to suffer a brain

 aneurism.” Id. ¶ 26. This death was traumatic for Robles, and, as a result, he “immediately began

 to experience severe mental health symptoms associated with depression, anxiety, and bi-polar

 disorder.” Id. ¶ 29. Accordingly, on that same day, he requested leave from work. Id. ¶ 30. He

 asserts that this leave “qualified as FMLA1 leave[.]” Id. The Hospital granted his request for leave,

 with Robles scheduled to return to work on November 5, 2018. Id. ¶ 31.

          Robles’s symptoms continued to worsen during his leave. On November 2, 2018, he

 attended his girlfriend’s daughter’s funeral. See id. ¶¶ 32–33. He experienced trauma and grief,

 which “further exa[cerbated]” his “symptoms.” Id. ¶ 33. He became “unable to concentrate” and

 “had extreme difficulties breathing,” and he became “incapacitated in a manner that disabled him

 from handling major life activities. As such, he was unable to work until his condition was

 stabilized through further treatment.” Id. ¶ 34. “While [Robles’s] symptoms were severely

 exa[cerbated] by the recent trauma, his underlying conditions were not temporary or a mere



 1
     “FMLA” stands for the Family and Medical Leave Act, 29 U.S.C. §§ 2601–2654.
                                                  2
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 3 of 52 PageID #: 185



 impairment.” Id. ¶ 35.

        The next day, Robles “suffered a mental breakdown and was found lying in the street.” Id.

 ¶ 36. An ambulance brought him to the emergency room at Jamaica Hospital, where he received

 treatment “for intoxication, depression, and bipolar disorder.” Id. He received medication and

 stayed in the emergency room overnight, from November 3 until November 4, 2018. Id. ¶ 37.2

        During Robles’s emergency room stay, his girlfriend also underwent treatment at Jamaica

 Hospital, for depression. Id. ¶ 38. Robles wanted to see his girlfriend, but a nurse refused to allow

 him to do so. Id. ¶ 39. Robles then “got into a verbal altercation with” this nurse. Id. ¶ 40.

        On November 5, 2018—the day that Robles was scheduled to return to work—a human

 resources representative for Jamaica Hospital called Robles and told him “that he was terminated

 from his job ‘due to events over the weekend.’” Id. ¶¶ 31, 45. When Robles asked what those

 events were, the representative responded that “we are not going to discuss that.” Id. ¶ 46. Robles

 believes that the representative “was referencing [his] hospitalization, as no other relevant events

 occurred during the prior weekend.” Id. ¶ 47. Robles told the human resources representative that

 “his supervisors and co-workers knew that he requested leave because of the exa[cerbation] of his

 mental health symptoms due [to ]the death of his partner’s daughter.” Id. ¶ 48. Robles asked to




 2
   Actually, the FAC states that Robles’s release from the hospital occurred on November 4, 2019.
 FAC ¶ 37. However, the year “2019” appears to be a typographical error, as Robles alleges that he
 went to the hospital on November 3, 2018, and remained there “overnight . . . until he was
 released[.]” Id. ¶¶ 36–37. Robles also alleges that he remained in the emergency room during his
 overnight stay, which would not be consistent with a year-long hospitalization. Id. ¶ 37.
 Subsequent allegations in the FAC also imply that Robles’s hospitalization lasted only one night—
 and not one year. See id. ¶¶ 45–47 (alleging that Robles’s employer fired him “due to events over
 the weekend” and that such “events” referenced his hospitalization). Therefore, I assume that
 Robles’s release from the hospital occurred on November 4, 2018, and not in 2019. Because I am
 allowing Robles to amend the claims that I am dismissing, as discussed below, this assumption is
 not prejudicial to him. If Robles does amend the FAC, he is instructed to either fix this
 typographical error or notify me that it is not, in fact, an error.
                                                   3
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 4 of 52 PageID #: 186



 speak with his supervisors so that he could explain his medical condition and “the events that

 occurred.” Id. ¶ 50. The representative “refused to give [Robles] permission to speak to anyone

 else regarding his termination, his condition, or events associated with his hospitalization.” Id. ¶

 51. Robles “subsequently received a letter from Defendants stating that he would be arrested if he

 was found on the premises of Jamaica Hospital.” Id. ¶ 52.

          On the day of his firing, the Hospital knew that Robles had depression and bipolar disorder

 and that he was “disabled within the meaning of the ADA[.]3” Id. ¶¶ 62–63. However, neither the

 human resources representative nor any other Hospital representative “attempted to engage with

 [Robles] to determine if he could be accommodated or to offer him additional FMLA leave.” Id. ¶

 53. Nor did the Hospital ever inform Robles of his rights under the ADA or the FMLA. Id. ¶¶ 64–

 65. If the Hospital had given Robles “a reasonable accommodation of additional leave”—which

 “would have been a definite period of time”—Robles “would have been able to treat the symptoms

 of his mental health conditions in a manner that would have enabled him to return to work and

 perform the essential functions of his job.” Id. ¶¶ 54–55. Robles was later—on an unspecified

 date—“readmitted to Jamaica Hospital for treatment.” Id. ¶ 56.

          The only way that Robles’s supervisors could have learned about his verbal altercation

 with the nurse would have been by “obtaining his records or being directly informed by staff”

 members who gave medical care to Robles during his November hospitalization. Id. ¶ 44. Robles

 alleges this fact based on his belief that “the only potential witnesses” to the altercation were care

 providers; Robles’s supervisors themselves could not have witnessed the altercation, and Robles

 did not inform his coworkers or any other hospital staff members about it. Id. ¶¶ 41–43.

 Accordingly, Doe and Roe defendants 1–5 must have “transmitted confidential information



 3
     The Americans with Disabilities Act, 42 U.S.C. §§ 12101–12213.
                                                   4
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 5 of 52 PageID #: 187



 pertaining to [Robles’s] treatment for medical and psychiatric conditions” to Doe and Roe

 defendants 6–10 “for the purpose of, and with the foreseeable consequence of, using that

 information as grounds for terminating [Robles] from his position as a Patient Navigator at Jamaica

 Hospital.” Id. ¶ 59.

        Robles filed his Complaint in this case in November 2019. See Compl., ECF No. 1. After

 the Hospital requested a pre-motion conference in anticipation of bringing a motion to dismiss,

 Robles amended the complaint. See Letter, Feb. 3, 2020, ECF No. 10; FAC. The First Amended

 Complaint asserts eight causes of action. In the first cause of action, Robles alleges that the

 Hospital discriminated against him, failed to accommodate his disability, and retaliated against

 him in violation of the ADA and that the Hospital impermissibly engaged in interference, coercion,

 or intimidation with respect to his ADA-protected rights. See FAC ¶¶ 69–76. In the second cause

 of action, Robles alleges that the Hospital interfered with the exercise of his rights under the FMLA

 and retaliated against him for exercising such rights. Id. ¶¶ 77–83. In the third cause of action,

 Robles alleges that all defendants discriminated and retaliated against him on the basis of his

 disability in violation of the New York State Human Rights Law. See N.Y. Exec. Law

 (“NYSHRL”) §§ 296(1)(a), 296(7) (McKinney 2020); FAC ¶¶ 84–88. In the fourth cause of action,

 Robles alleges that the individual Doe and Roe defendants aided and abetted discrimination and

 retaliation in violation of the NYSHRL. See NYSHRL § 296(6); FAC ¶¶ 89–91. In the fifth cause

 of action, Robles alleges that all defendants discriminated and retaliated against him in violation

 of the New York City Administrative Code. See N.Y.C. Admin. Code (“NYCHRL”) § 8-107(1)(a)

 (2020); FAC ¶¶ 92–96. In the sixth cause of action, Robles alleges that the individual Doe and Roe

 defendants aided and abetted discrimination and retaliation in violation of the NYCHRL. See

 NYCHRL § 8-107(6); FAC ¶¶ 97–101. In the seventh cause of action, Robles alleges that all



                                                  5
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 6 of 52 PageID #: 188



 defendants breached their fiduciary duty to maintain the confidentiality of his medical records.

 FAC ¶¶ 102–05. Finally, in the eighth cause of action, Robles alleges that the Hospital is liable for

 negligent hiring, training, retention, and/or supervision. See id. ¶¶ 106–11.

         The Hospital filed the instant motion to dismiss, seeking to dismiss only those claims

 asserted against it—and not those asserted against the Doe and Roe defendants—for failure to state

 a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). See Notice of Mot., ECF No. 22;

 Mem. of Law in Supp. of Mot. to Dismiss 1 n.1, ECF No. 22-1 (“Def.’s Br.”). Thus, the Hospital

 moves to dismiss the first, second, third, fifth, seventh, and eighth causes of action as asserted

 against it. Def.’s Br. 1 n.1.

                                           DISCUSSION

         Under Federal Rule of Civil Procedure 12(b)(6), a party may move for dismissal for

 “failure to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). In deciding

 a Rule 12(b)(6) motion to dismiss, the court must “accept[] all factual allegations in the complaint

 as true” and “draw[] all reasonable inferences in the plaintiff’s favor.” Lundy v. Catholic Health

 Sys. of Long Island Inc., 711 F.3d 106, 113 (2d Cir. 2013) (quoting Holmes v. Grubman, 568 F.3d

 329, 335 (2d Cir. 2009)). Nonetheless, the complaint’s “[f]actual allegations must be enough to

 raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). In particular, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

 Twombly, 550 U.S. at 555). “While legal conclusions can provide the framework of a complaint,

 they must be supported by factual allegations.” Id. at 679. Further, “[o]nly a complaint that states

 a plausible claim for relief survives a motion to dismiss.” LaFaro v. N.Y. Cardiothoracic Grp.,

 PLLC, 570 F.3d 471, 476 (2d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). “A claim has facial



                                                  6
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 7 of 52 PageID #: 189



 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. To

 determine whether a claim is plausible, the court must “draw on its judicial experience and

 common sense.” Id. at 679. A plaintiff need not show that a defendant’s liability is a “probability,”

 but a plaintiff must raise “more than a sheer possibility that a defendant has acted unlawfully.” Id.

 at 678 (quoting Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely

 consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

 plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        Certain employment discrimination claims—once they reach the evidentiary stage of

 litigation—implicate the McDonnell Douglas burden-shifting framework. See McDonnell

 Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973). This framework requires that a plaintiff

 “carry the initial burden under the statute of establishing a prima facie case of . . . discrimination.”

 Id. at 802. However, “an employment discrimination plaintiff need not plead a prima facie case of

 discrimination[.]” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002) (emphasis added). In

 Swierkiewicz, the Supreme Court of the United States held that such a plaintiff need only plead “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” Id. at 508

 (quoting Fed. R. Civ. P. 8(a)(2)). After deciding Swierkiewicz, however, the Supreme Court

 decided Twombly and Iqbal, which clarified that, under Federal Rule of Civil Procedure 8, a

 complaint must allege “enough facts to state a claim to relief that is plausible on its face,” so as to

 enable the court to “draw the reasonable inference that the defendant is liable for the misconduct

 alleged[.]” E.E.O.C. v. Port Authority of New York and New Jersey, 768 F.3d 247, 253 (2d Cir.

 2014) (first quoting Twombly, 550 U.S. at 570, then quoting Iqbal, 556 U.S. at 678). “Reconciling

 Swierkiewicz, Twombly, and Iqbal, a complaint need not establish a prima facie case of



                                                    7
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 8 of 52 PageID #: 190



 employment discrimination to survive a motion to dismiss; however, ‘the claim must be facially

 plausible and must give fair notice to the defendants of the basis for the claim.’” Barbosa v.

 Continuum Health Partners, Inc., 716 F. Supp. 2d 210, 215 (S.D.N.Y. 2010) (quoting Fowler v.

 Scores Holding Co., Inc., 677 F. Supp. 2d 673, 679 (S.D.N.Y. 2009)); see Bakeer v. Nippon Cargo

 Airlines, Co., Ltd., Nos. 09 CV 3374 (RRM), 09 CV 3375 (RRM), 09 CV 3377 (RRM), 09 CV

 3378 (RRM), 2011 WL 3625103, at *22, *40, *42 (E.D.N.Y. July 25, 2011) (stating the same and

 analyzing motion to dismiss ADA and FMLA claims), report and recommendation adopted by

 2011 WL 3625083 (E.D.N.Y. Aug. 12, 2011), and adopted sub nom. by 2011 WL 5402642 and

 2011 WL 5429642 (E.D.N.Y. Nov. 7, 2011). Further, the elements of a prima facie case of

 discrimination “‘provide an outline of what is necessary to render [a plaintiff’s] claims for relief

 plausible[,]’ and courts consider these elements in determining whether there is sufficient factual

 matter in the complaint which, if true, gives [a] [d]efendant a fair notice of [p]laintiff’s claim and

 the grounds on which it rests.” Murphy v. Suffolk Cty. Cmty. Coll., No. 10–CV–0251 (LDW)

 (AKT), 2011 WL 5976082, at *5 (E.D.N.Y. Nov. 29, 2011) (quoting Sommersett v. City of New

 York, No. 09 Civ. 5916 (LTS) (KNF), 2011 WL 2565301, at *5 (S.D.N.Y. June 28, 2011)).

    I.      The ADA discrimination and failure to accommodate claims are not dismissed,
            and the ADA retaliation, interference, coercion, and intimidation claims are
            dismissed.

         A. The plaintiff is not bound by the allegations in his original Complaint, and I will
            not disregard his amended allegations.

         The Hospital first argues that because the First Amended Complaint contradicts certain

 allegations raised in the original Complaint, Robles is bound by his initial allegations, and I must

 disregard the amended allegations. See Def.’s Br. 3–5. Specifically, in his original Complaint,

 Robles alleged that he suffered from a “temporary incapacity due to bereavement” and that he was

 “temporarily disabled” or had a “temporary disability.” Compl. ¶¶ 2, 39–40, 49, 62, 64, 70. In the

                                                   8
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 9 of 52 PageID #: 191



 First Amended Complaint, Robles alleges that, while his “symptoms were severely exa[cerbated]

 by the . . . trauma [of his girlfriend’s daughter’s death and funeral], his underlying conditions were

 not temporary or a mere impairment.” FAC ¶ 35. The Hospital argues that this revision is

 significant because, in its view, “temporary impairments” do not render a person disabled within

 the meaning of the ADA; as such, the ADA does not protect individuals with “temporary

 impairments.” Def.’s Br. 3 (citing Verdi v. Potter, No. 08 Civ. 2687 (DRH) (WDW), 2010 WL

 502959, at *5 (E.D.N.Y. Feb. 9, 2010)). I will address the issue of whether Robles has sufficiently

 alleged that he is disabled within the meaning of the ADA below in Section I.B.i. As an initial

 matter, Robles is not bound by his original Complaint, and I decide the instant motion based on

 the allegations in the First Amended Complaint.

        Courts in this circuit have taken various approaches to dealing with allegations in an

 amended complaint that directly contradict allegations set forth in a prior version of the complaint.

 See Palm Beach Strategic Income, LP v. Salzman, No. 10–CV–261 (JS) (AKT), 2011 WL

 1655575, at *5–6 (E.D.N.Y. May 2, 2011) (reviewing different approaches among district courts

 and concluding that, in a typical case, a court should accept a complaint’s allegations as true

 notwithstanding prior inconsistent pleadings), aff’d, 457 F. App’x 40 (2d Cir. 2012) (summary

 order). Some courts have rejected the amended allegations and instead relied on the original

 pleading. See Kasparov v. Ambit Tex., LLC, No. 12-CV-3488 (WFK) (JO), 2016 WL 10749156,

 at *3 (E.D.N.Y. Mar. 10, 2016) (citing Wallace v. N.Y.C. Dep’t of Corr., No. 95 CV 4404, 1996

 WL 586797, at *2 (E.D.N.Y. Oct. 9, 1996)) (disregarding amended complaint when plaintiff

 “blatantly contradict[ed] previous factual allegations”), report and recommendation adopted by

 2016 WL 6779497 (E.D.N.Y. Nov. 16, 2016); Colliton v. Cravath, Swaine & Moore LLP, No. 08

 Civ 0400 (NRB), 2008 WL 4386764, at *6 (S.D.N.Y. Sept. 24, 2008) (accepting as true facts set



                                                   9
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 10 of 52 PageID #: 192



  forth in original complaint, rather than in amended complaint, when amended complaint blatantly

  contradicted original allegations in clear attempt to avoid dispositive defense that defendant had

  raised), aff’d, 356 F. App’x 535 (2d Cir. 2009) (summary order). Others have accepted the

  amended pleading despite any inconsistencies. See Phillips v. City of Middletown, No. 17-CV-

  5307 (CS), 2018 WL 4572971, at *4 (S.D.N.Y. Sept. 24, 2018) (citing cases and concluding that

  “because Plaintiff has filed the Amended Complaint, the Court will not import information from

  the original Complaint”); In re Parmalat Sec. Litig., 421 F. Supp. 2d 703, 713 (S.D.N.Y. 2006)

  (quoting Limited, Inc. v. McCrory Corp., 683 F. Supp. 387, 395 n.5 (S.D.N.Y. 1988)) (“While

  prior inconsistent pleadings normally are admissible against a party, they ordinarily are

  ‘controvertible, not conclusive’ admissions.”). As a related—but distinct—matter, a court may

  deny leave to amend a complaint when a plaintiff seeks to omit certain allegations or raise

  allegations that directly contradict those in the prior version of the complaint. See Austin v. Ford

  Models, Inc., 149 F.3d 148, 155 (2d Cir. 1998) (upholding district court’s denial of leave to file

  second amended complaint when plaintiff sought to omit admissions made in first amended

  complaint), abrogated on other grounds by Swierkiewicz, 534 U.S. 506; Staten Island Chiropractic

  Assocs., PLLC v. Aetna, Inc., No. 12-cv-6239 (CBA) (VVP), 2014 U.S. Dist. LEXIS 140895, at

  *22–23 (E.D.N.Y. July 30, 2014) (“Because Plaintiffs’ proposed amended complaint directly

  contradicts their earlier admission . . ., allowing leave to amend is inappropriate[.]”); see also

  Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d

  147, 166–67 (2d Cir. 2003) (quoting Bellefonte Re Ins. Co. v. Argonaut Ins. Co., 757 F.2d 523,

  528 (2d Cir. 1985)) (upholding district court’s denial of motion to reconsider, when district court

  had denied permission to amend complaint for third time, because allegations in second amended

  complaint were “judicial admission[s]” that “bound” plaintiff “throughout the course of the



                                                  10
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 11 of 52 PageID #: 193



  proceeding”).

         Here, the First Amended Complaint does not directly contradict the original Complaint.

  Rather, it clarifies the initial characterization of Robles’s disability as “temporary” by explaining

  that it was the exacerbation of the symptoms of his condition that was temporary, and not the

  underlying condition itself. FAC ¶ 35. Such a clarification does not amount to the sort of “blatant

  contradict[ion]” that might justify my disregarding the amended allegations. Kasparov, 2016 WL

  10749156, at *3; Colliton, 2008 WL 4386764, at *6. And, even if the amended allegations did

  contradict the original Complaint, I would be under no obligation to disregard them entirely, given

  the diverging approaches to dealing with contradictory allegations within this circuit. Thus, Robles

  is not bound by the allegations in his original Complaint, and the fact that the First Amended

  Complaint clarifies earlier allegations is not a ground for dismissal.

         B. The plaintiff has stated an ADA discrimination claim.

         To state a plausible ADA discrimination claim,

         a plaintiff must allege that: ‘(1) the defendant is covered by the ADA; (2) plaintiff
         suffers from or is regarded as suffering from a disability within the meaning of the
         ADA; (3) plaintiff was qualified to perform the essential functions of the job, with
         or without reasonable accommodation; and (4) plaintiff suffered an adverse
         employment action because of [plaintiff’s] disability or perceived disability.’

  Caskey v. County of Ontario, 560 F. App’x 57, 58 (2d Cir. 2014) (summary order) (quoting

  Capobianco v. City of New York, 422 F.3d 47, 56 (2d Cir. 2005)). “Claims alleging disability

  discrimination in violation of the ADA are subject to the [McDonnell Douglas] burden-shifting

  analysis” at the evidentiary stage of litigation. McMillan v. City of New York, 711 F.3d 120, 125

  (2d Cir. 2013) (quoting McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir.

  2009)). In this case, the Hospital concedes the first element of the ADA discrimination claim—

  that it is covered by the ADA—and it assumes for the purposes of the instant motion, but does not



                                                   11
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 12 of 52 PageID #: 194



  concede, that Robles was qualified to perform the essential functions of his job—the third element.

  See Def.’s Br. 6, 7 n.7. Accordingly, I discuss only the second and fourth elements of the ADA

  discrimination claim. I will first address whether Robles has plausibly alleged that he has a

  “disability” within the meaning of the ADA. I will then address whether Robles has plausibly

  alleged that he suffered an adverse employment action because of that disability.

                      i. The plaintiff has adequately alleged that he has a “disability” within
                         the meaning of the ADA.

         The ADA defines “disability” as “a physical or mental impairment that substantially limits

  one or more major life activities of [an] individual[.]” 42 U.S.C. § 12102(1)(A). 4 The Equal

  Employment Opportunity Commission (“EEOC”) has promulgated regulations that expand upon

  this definition. Courts in the Second Circuit “accord ‘great deference’ to the EEOC’s interpretation

  of the ADA, since it is charged with administering the statute.” Francis v. City of Meriden, 129

  F.3d 281, 283 n.1 (2d Cir. 1997) (quoting Ford v. Bernard Fineson Dev. Ctr., 81 F.3d 304, 309

  (2d Cir. 1996)). The EEOC regulations define “major life activities” as including, but not limited

  to

         [c]aring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,
         walking, standing, sitting, reaching, lifting, bending, speaking, breathing, learning,
         reading, concentrating, thinking, communicating, interacting with others, and
         working; and

         [t]he operation of a major bodily function, including functions of the immune
         system, special sense organs and skin; normal cell growth; and digestive,
         genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory,
         cardiovascular, endocrine, hemic, lymphatic, musculoskeletal, and reproductive
         functions. The operation of a major bodily function includes the operation of an
         individual organ within a body system.

  29 C.F.R. § 1630.2(i)(1)(i)–(ii).


  4
   In addition, “a record of such an impairment” and “being regarded as having such an impairment”
  constitute disabilities. § 12102(1)(B)–(C). Because the parties do not discuss these aspects of the
  definition of “disability” in their briefs, I do not analyze them here.
                                                  12
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 13 of 52 PageID #: 195




          The regulations also set forth an extensive explanation of what it means for an impairment

  to “substantially limit[]” a major life activity. 42 U.S.C. § 12102(1)(A); see 29 C.F.R. § 1630.2(j).

  Notably, the ADA Amendments Act of 2008 (the “ADAAA”) had the “primary purpose” of

  making “it easier for people with disabilities to obtain protection under the ADA.” 29 C.F.R. §

  1630.1(c)(4). Accordingly, “the definition of ‘disability’ . . . shall be construed broadly in favor of

  expansive coverage to the maximum extent permitted by the terms of the ADA.” Id. Therefore,

  the EEOC regulations instruct that “the term ‘substantially limits’ shall be interpreted and applied

  to require a degree of functional limitation that is lower than the standard for ‘substantially limits’

  applied prior to the ADAAA.” Id. § 1630.2(j)(1)(iv). In accordance with the ADAAA’s purpose

  of expanding ADA coverage, the regulations specify that “‘[s]ubstantially limits’ is not meant to

  be a demanding standard[,]” and “the threshold issue of whether an impairment ‘substantially

  limits’ a major life activity should not demand extensive analysis.” Id. § 1630.2(j)(1)(i), (iii). Still,

  “not every impairment will constitute a disability[.]” Id. § 1630.2(j)(1)(ii). “An impairment is a

  disability . . . if it substantially limits the ability of an individual to perform a major life activity as

  compared to most people in the general population.” Id. Further, “[a]n impairment that is episodic

  or in remission is a disability if it would substantially limit a major life activity when active.” Id.

  § 1630.2(j)(1)(vii).

          A medical diagnosis, without more, “establish[es] only that [a] plaintiff suffered an

  impairment,” and “not that his ability . . . was substantially limited by that impairment.” Anderson

  v. Nat’l Grid, PLC, 93 F. Supp. 3d 120, 136 n.10 (E.D.N.Y. 2015); see Hedges v. Town of Madison,

  456 F. App’x 22, 24 (2d Cir. 2012) (summary order) (rejecting argument that district court should

  have inferred that plaintiff was disabled because he alleged merely that he suffered from various

  medical conditions). However, the EEOC does accord some weight to certain medical diagnoses.

                                                      13
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 14 of 52 PageID #: 196



  The regulations explain that “the individualized assessment of some types of impairments will, in

  virtually all cases, result in a determination of coverage[.]” 29 C.F.R. § 1630.2(j)(3)(ii). “For

  example, . . . it should be easily concluded that . . . major depressive disorder [and] bipolar disorder

  . . . substantially limit brain function.” Id. § 1630.2(j)(3)(iii).

          In addition, the Second Circuit has explicitly left open the question of “whether temporary

  injuries are per se unprotected under the ADA.” Adams v. Citizens Advice Bureau, 187 F.3d 315,

  317 (2d Cir. 1999) (per curiam). Nonetheless, in that same case, the Second Circuit concluded that

  a plaintiff who suffered injuries to his neck, back, and knee in a car accident and, consequently,

  became unable to work for three and a half months “failed to make out a claim that he was disabled

  within the meaning of the ADA.” Id. at 316–17. District courts in this circuit, too, have concluded

  that certain temporary impairments did not constitute disabilities within the meaning of the ADA.

  See Jackson v. Nor Loch Manor HCF, 134 F. App’x 477, 478 (2d Cir. 2005) (summary order)

  (upholding district court’s conclusion that plaintiff failed to establish prima facie case of ADA

  discrimination when record showed merely that plaintiff had surgery for an abscess that required

  temporary absence from work); Soto v. Marist Coll., No. 17-CV-7976 (KMK), 2019 WL 2371713,

  at *2, *13–14 (S.D.N.Y. June 5, 2019) (dismissing ADA discrimination claim when plaintiff

  suffered bladder illness that required emergency surgery and caused plaintiff to miss several weeks

  of work, reasoning that temporary medical conditions do not constitute disabilities because they

  are not substantially limiting); Dohrmann-Gallik v. Lakeland Cent. Sch. Dist., No. 14–cv–4397

  (NSR), 2015 WL 4557373, at *7 (S.D.N.Y. July 27, 2015) (“[A]n absence from work due to a

  temporary condition—even if lengthy—is not, on its own, a substantial limitation of a major life

  activity.”); Verdi, 2010 WL 502959, at *1 n.2, *5–6 (concluding that plaintiff did not adequately

  allege disability when he alleged that he suffered physical injury that rendered him unable to work



                                                      14
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 15 of 52 PageID #: 197



  for approximately two months); Pierre v. N.Y. State Dep’t of Corr. Servs., No. 05 Civ. 0275(RJS),

  2009 WL 1583475, at *17 (S.D.N.Y. June 1, 2009) (concluding that plaintiff failed to establish

  prima facie case of ADA discrimination when she suffered injuries to leg, hip, neck, and shoulder

  because she put forth no evidence that those injuries were permanent or long-term or that they

  substantially limited a major life activity); Sussle v. Sirina Prot. Sys. Corp., 269 F. Supp. 2d 285,

  312 (S.D.N.Y. 2003) (“[W]here an individual finds it difficult to concentrate only on occasion, his

  ability to concentrate is not substantially limited.”); Williams v. Salvation Army, 108 F. Supp. 2d

  303, 312–13 (S.D.N.Y. 2000) (concluding that plaintiff who suffered head injury did not have a

  disability when evidence showed that injury was “temporary and de minimis”). However, many of

  these cases—which the Hospital cites in its briefs—were decided before the ADAAA went into

  effect or relied on pre-ADAAA case law or regulations. See Adams, 187 F.3d at 317 (decided pre-

  ADAAA in 1999); Jackson, 134 F. App’x at 478 (citing Toyota Motor Mfg., Ky., Inc. v. Williams,

  534 U.S. 184, 198 (2002), which itself was overturned by ADAAA and relied on since-superseded,

  pre-ADAAA version of EEOC regulation that required impairment to have “permanent or long

  term” impact); Verdi, 2010 WL 502959, at *5 (citing same pre-ADAAA EEOC regulation);

  Pierre, 2009 WL 1583475, at *17 (citing Toyota Motor Mfg., Ky., Inc., 534 U.S. at 198); Sussle,

  269 F. Supp. 2d at 311 (citing same pre-ADAAA EEOC regulation); Williams v. Salvation Army,

  108 F. Supp. 2d at 312 n.12 (same). Thus, they were decided under a stricter ADA regime, before

  the ADAAA expanded “the definition of ‘disability’ . . . [to] be construed broadly in favor of

  expansive coverage to the maximum extent permitted by the terms of the ADA.” 29 C.F.R. §

  1630.1(c)(4).

         In this case, Robles has alleged sufficient facts to make it plausible that he has a disability

  within the meaning of the ADA—that is, that he has a mental impairment that substantially limits



                                                   15
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 16 of 52 PageID #: 198



  one or more of his major life activities. 42 U.S.C. § 12102(1)(A). Robles alleges that he was

  diagnosed with bipolar disorder in May 2018. FAC ¶ 23. At that time, his symptoms were serious

  enough to require a week-long hospitalization. See id. Robles further alleges that, on November 3,

  2018, he had “a mental breakdown and was found lying in the street.” Id. ¶ 36. After an ambulance

  brought him to the Hospital, he received treatment for intoxication, depression, and bipolar

  disorder. See id. In addition, he alleges that the symptoms that he experienced in early November

  2018 resulted in his being “unable to concentrate” and having “extreme difficulties breathing[.]”

  Id. ¶ 34. Robles alleges a subsequent, additional hospitalization on an undisclosed date, which I

  can infer occurred because of his bipolar disorder. See id. ¶ 56. It is plausible that the symptoms

  of Robles’s bipolar disorder limited several of his major life activities, including concentrating and

  breathing—as he explicitly alleges—as well as brain function, the impact upon which I can infer

  from the fact of his “mental breakdown.” 29 C.F.R. § 1630.2(i)(1)(i)–(ii) (listing major life

  activities); FAC ¶¶ 34, 36. It is also plausible that the limitations on these major life activities were

  substantial, as Robles describes his difficulty breathing as “extreme,” underwent three

  hospitalizations, and, at one point, “was found lying in the street.” FAC ¶¶ 23, 34, 36, 56.

          Moreover, the EEOC regulations instruct that I should “easily” conclude that bipolar

  disorder substantially limits brain function. 29 C.F.R. § 1630.2(j)(3)(iii). Especially considering

  that this case is at the pleading stage—where the face of the First Amended Complaint need only

  permit me to draw the reasonable inference that Robles was disabled—and considering the

  regulations’ direction, I conclude that the First Amended Complaint plausibly alleges that Robles

  has an ADA-covered disability. Compare Mazzocchi v. Windsor Owners Corp., No. 11 Civ. 7913

  (AT), 2013 WL 5295089, at *7–8 (S.D.N.Y. Sept. 17, 2013) (finding it plausible, at pleading stage,

  that plaintiff had ADA-covered disability when she alleged that she had bipolar disorder and that



                                                     16
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 17 of 52 PageID #: 199



  it impaired her abilities “to sleep, concentrate, learn, work, and interact with others” and citing

  post-ADAAA regulations calling for expansive ADA coverage), with Bonilla v. BOCES, No. 06–

  CV–6542, 2010 WL 3488712, at *5–6 (W.D.N.Y. Sept. 2, 2010) (concluding, on summary

  judgment, that plaintiff could not establish prima facie case that she was disabled because her

  depression and bipolar disorder were not disabilities when plaintiff presented only “limited

  evidence” that they substantially limited major life activities), and Horwitz v. L & L.G. Stickley,

  Inc., 122 F. Supp. 2d 350, 354–56 (N.D.N.Y. 2000) (applying pre-ADAAA EEOC regulations and

  concluding, on summary judgment, that plaintiff presented insufficient evidence to enable a jury

  to conclude that her bipolar disorder substantially limited any major life activities).5

         I disagree with the Hospital’s assertion that Robles could not have had an ADA-protected

  disability because his impairment was “temporary.” Def.’s Br. 3, 8. Robles alleges that he has been

  hospitalized three times: once in May 2018, once in November 2018, and once at an undisclosed




  5
    In a footnote, the Hospital asserts that “employees who are current substance abusers . . . are not
  disabled within the meaning of federal law.” Def.’s Br. 3 n.5; see FAC ¶ 36 (alleging that Robles
  was treated for intoxication, in addition to depression and bipolar disorder, during his November
  2018 hospitalization); Compl. ¶ 35 (referencing Robles’s treatment for “alcoholism” during his
  November hospitalization). This assertion is inaccurate and does not impact my analysis. In
  Brennan v. N.Y.C. Police Dep’t, which the Hospital cites, the Second Circuit observed that “[t]he
  parties do not dispute that . . . a recovering alcoholic[] qualifies as a disabled individual under the
  ADA” and proceeded to analyze whether the plaintiff was “otherwise qualified” for his job—a
  question not at issue here. No. 97-7779, 1998 WL 51284, at *3 (2d Cir. 1998) (summary order);
  Def.’s Br. 7 n.7; see also D’Amico v. City of New York, 132 F.3d 145, 150–51 (2d Cir. 1998)
  (concluding that employee with cocaine addiction who had made prima facie case that he had
  disability under Rehabilitation Act nonetheless failed to establish that he could perform essential
  functions of his job). Although a court in this district has recognized that “[t]he ADA does not
  require that employers tolerate misconduct traceable to an employee’s alcoholism, nor does it
  protect alcoholics from the consequences of their own behavior,” Klaper v. Cypress Hills
  Cemetery, No. 10-CV-1811 NGG LB, 2014 WL 1343449, at *10 (E.D.N.Y. Mar. 31, 2014), aff’d,
  593 F. App’x 89 (2d Cir. 2015) (summary order), that case does not stand for the proposition that
  a plaintiff who is an alcoholic cannot also be disabled. In addition, discovery is necessary to
  determine whether Robles was, in fact, an alcoholic, and whether he engaged in “misconduct
  traceable to . . . alcoholism.” Id. at *10.
                                                    17
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 18 of 52 PageID #: 200



  later time. See FAC ¶¶ 23, 36–37, 56. Accordingly, it is plausible that Robles’s impairment is at

  least “episodic,” in which case it “is a disability if it would substantially limit a major life activity

  when active.” 29 C.F.R. § 1630.2(j)(1)(vii). As discussed, Robles has plausibly alleged that the

  symptoms of his bipolar disorder, when active, substantially limit multiple major life activities.

  Moreover, even if Robles’s impairment were merely temporary, it would not be “per se

  unprotected under the ADA[,]” Adams, 187 F.3d at 317, and, as discussed, many of the Hospital’s

  cited cases denying ADA protection to plaintiffs with temporary impairments were decided before

  the ADAAA expanded the ADA’s coverage. Discovery will reveal the full extent of Robles’s

  impairment and whether it does, in fact, substantially limit any of his major life activities. At the

  pleading stage, Robles has plausibly alleged that it does.6

                      ii. The plaintiff has adequately alleged that he suffered an adverse
                          employment action because of his disability.

          In order to state a claim for ADA discrimination, a plaintiff must plausibly allege that he

  “suffered an adverse employment action because of [his] disability[.]” Caskey, 560 F. App’x at 58

  (quoting Capobianco, 422 F.3d at 56). Here, Robles alleges that, during his November 2018 stay

  in the emergency room, a nurse “refused to allow [him] to see his girlfriend[,] who was also being

  treated in Jamaica Hospital.” FAC ¶ 39. Robles “got into a verbal altercation with” this nurse. Id.

  ¶ 40. Only “other care providers at the hospital” could have witnessed this altercation. Id. ¶ 41.



  6
    It is not clear how, if at all, the fact that the November exacerbation of Robles’s symptoms
  occurred when he was already on leave is relevant here. See Def.’s Br. 5, 8 n.9. In particular, the
  Hospital argues that Robles’s allegations “merely demonstrate that while he was already on leave,
  Plaintiff was unable to perform the essential functions of his job.” Id. at 5. The ADA discrimination
  standard requires that Robles allege that he was “qualified to perform the essential functions of the
  job, with or without reasonable accommodation[.]” Caskey, 560 F. App’x at 58 (emphasis added)
  (quoting Capobianco, 422 F.3d at 56). But the Hospital wrote that it assumes that this element is
  satisfied for the purposes of the instant motion. Def.’s Br. 7 n.7. In any case, it is not clear how the
  Hospital’s argument—that Robles was unable to perform the essential functions of his job only
  during a very limited time while he was not working anyway—would help its case.
                                                     18
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 19 of 52 PageID #: 201



  The Hospital then fired Robles, with a human resources representative informing him that his firing

  was “due to events over the weekend.” Id. ¶ 45.

         Although it is plausible that the “event[]” to which the representative referred was the

  verbal altercation with the nurse, it is also plausible that the term “events” referred to Robles’s

  hospitalization and treatment for bipolar disorder. “[D]rawing all reasonable inferences in the

  plaintiff’s favor”—as I must do on a motion to dismiss—it is plausible that the care providers who

  witnessed the altercation informed Robles’s supervisor that Robles underwent treatment for

  bipolar disorder, which led to his termination. Lundy, 711 F.3d at 113 (quoting Holmes, 568 F.3d

  at 335).

         Robles also alleges that his supervisors and co-workers knew that he had requested leave

  on October 27, 2018 “because of the exa[cerbation] of his mental health symptoms due to the death

  of his partner’s daughter.” FAC ¶ 48. This allegation also allows me to infer that the Hospital fired

  Robles because of his disability, as it shows that Robles’s supervisors knew that he suffered from

  mental health symptoms on October 27, 2018, and fired him only shortly thereafter, on November

  5, 2018. Id. ¶ 45. Therefore, Robles has adequately alleged that he suffered an adverse employment

  action—his firing—because of his disability. Accordingly, Robles has stated an ADA

  discrimination claim.

         C. The plaintiff has stated a claim for failure to accommodate in violation of the
            ADA.

         The ADA’s prohibition on discrimination against an employee based on disability includes

  a prohibition on denying “reasonable accommodations to the known physical or mental limitations

  of an otherwise qualified individual with a disability who is an . . . employee, unless [the employer]

  can demonstrate that the accommodation would impose an undue hardship on the operation of [its]

  business[.]” 42 U.S.C. § 12112(b)(5)(A); see McMillan, 711 F.3d at 125–26. To state a claim for

                                                   19
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 20 of 52 PageID #: 202



  failure to accommodate, “a plaintiff must allege that: (1) []he was an individual with a disability

  within the meaning of the ADA; (2) defendant had notice of [his] disability; (3) []he could perform

  the essential functions of [his] position with a reasonable accommodation; and (4) defendant

  refused to make such an accommodation.” Jordan v. Forfeiture Support Assocs., 928 F. Supp. 2d

  588, 608 (E.D.N.Y. 2013) (citing Conley v. United Parcel Serv., 88 F. Supp. 2d 16, 18 (E.D.N.Y.

  2000)); see McMillan, 711 F.3d at 125–26 (quoting McBride, 583 F.3d at 97) (listing same

  elements as comprising prima facie case for failure to accommodate).

         I have already concluded that Robles has adequately alleged the first element—that he has

  a disability within the meaning of the ADA. I will now address the third element: whether Robles

  adequately alleged that, with a reasonable accommodation, he could have performed the essential

  functions of his job. I will then address the second and fourth elements—whether the Hospital had

  notice of Robles’s disability and whether the Hospital refused to make an accommodation—

  together. See Costabile v. N.Y.C. Health & Hosps. Corp., 951 F.3d 77, 81–82 (2d Cir. 2020)

  (analyzing second and fourth elements together).

                     i. The plaintiff has plausibly alleged that, with the reasonable
                        accommodation of a finite period of additional leave, he could have
                        performed the essential functions of his job.

         Robles alleges that, instead of firing him on November 5, 2018, the Hospital should have

  granted him the “reasonable accommodation of additional leave,” which would have allowed him

  to “treat the symptoms of his mental health conditions in a manner that would have enabled him

  to return to work and perform the essential functions of his job.” FAC ¶ 54. He further alleges that

  “[t]he period of leave required for [him] to obtain the necessary treatment for stabilizing his

  condition would have been a definite period of time.” Id. ¶ 55.

         The Second Circuit has never resolved “whether paid or unpaid leave can constitute a



                                                  20
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 21 of 52 PageID #: 203



  reasonable accommodation under the ADA[.]” Petrone v. Hampton Bays Union Free Sch. Dist.,

  568 F. App’x 5, 7 n.2 (2d Cir. 2014) (summary order) (citing Graves v. Finch Pruyn & Co., Inc.,

  353 F. App’x 558, 560 (2d Cir. 2009) (summary order) (“Graves II”) and Graves v. Finch Pruyn

  & Co. Inc., 457 F.3d 181, 186 n.6 (2d Cir. 2006) (“Graves I”)). However, assuming that leave

  could constitute a reasonable accommodation, the Second Circuit has reasoned that such leave

  would have to “enable the employee to perform the essential functions of his job.” Id.; see Goodwin

  v. MTA Bus Co., No. 14-CV-4775 (RRM) (JO), 2017 WL 1251091, at *5 (E.D.N.Y. Mar. 27,

  2017); see also Stevens v. Rite Aid Corp., 851 F.3d 224, 230 (2d Cir. 2017) (quoting Shannon v.

  N.Y.C. Transit Auth., 332 F.3d 95, 100 (2d Cir. 2003)) (“A reasonable accommodation can never

  involve the elimination of an essential function of a job.”). The Second Circuit has also indicated

  that a finite leave of absence—in one case, lasting two weeks—could amount to a reasonable

  accommodation. See Graves I, 457 F.3d at 185–86, 186 n.6 (reversing grant of summary judgment

  to employer when district court incorrectly found that plaintiff had requested an indefinite amount

  of time off). In doing so, the Second Circuit explicitly declined to “reach the question of how

  assured the employer must be of an employee’s successful return following a proposed finite leave

  of absence in order for the finite leave to be a reasonable accommodation.” Id. at 186 n.6. Still, it

  observed that “courts considering this question have concluded that a leave of absence may be a

  reasonable accommodation where it is finite and will be reasonably likely to enable the employee

  to return to work.” Id. (citing cases). Thus, when a plaintiff made no showing that, at the time of

  his request for two weeks of leave, his employer had any assurance that such leave “would allow

  him to perform the essential functions of his job[,]” he failed to make a prima facie case that his

  requested accommodation was reasonable. See Graves II, 353 F. App’x at 560–61; see also Jarrell

  v. Hosp. for Special Care, 626 F. App’x 308, 312 (2d Cir. 2015) (summary order) (“[T]he



                                                   21
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 22 of 52 PageID #: 204



  accommodation [plaintiff] sought was in essence an indeterminate period of leave and . . . such

  accommodation would be unreasonable.”); Parker v. Columbia Pictures Indus., 204 F.3d 326, 338

  (2d Cir. 2000) (“The duty to make reasonable accommodations does not, of course, require an

  employer to hold an injured employee’s position open indefinitely . . . however, an employee who

  proposes an accommodation while still on short-term leave . . . triggers a responsibility on the

  employer’s part to investigate that request and determine its feasibility.”); Mitchell v.

  Washingtonville Cent. Sch. Dist., 190 F.3d 1, 9 (2d Cir. 1999) (concluding that employer had no

  obligation to grant employee indefinite leave of absence). Notably, when the Second Circuit has

  addressed this issue, it has done so on summary judgment. See Jarrell, 626 F. App’x at 309;

  Petrone, 568 F. App’x at 6; Graves II, 353 F. App’x at 559; Graves I, 457 F.3d at 183; Parker,

  204 F.3d at 330; Mitchell, 190 F.3d at 2. These cases do not set forth a pleading requirement for a

  plaintiff who claims failure to accommodate based on an employer’s denial of a leave of absence.

            In this case, Robles has sufficiently alleged that an additional leave of absence would have

  been a reasonable accommodation that would have enabled him to perform the essential functions

  of his job.7 Robles alleges that an additional period of leave—which would have lasted for “a

  definite period of time”—would have allowed him to treat his symptoms, which, in turn, “would

  have enabled him to return to work and perform the essential functions of his job.” FAC ¶¶ 54–

  55. The Second Circuit has observed that precisely this set of facts may demonstrate that a leave

  of absence is a reasonable accommodation. See Graves I, 457 F.3d at 186 n.6 (citing cases) (“We

  note that courts considering this question have concluded that a leave of absence may be a

  reasonable accommodation where it is finite and will be reasonably likely to enable the employee

  to return to work.”). In addition, Robles alleges that he took one week of leave in May 2018 to



  7
      The Hospital does not challenge what, precisely, those essential functions were.
                                                    22
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 23 of 52 PageID #: 205



  treat his bipolar disorder. See FAC ¶¶ 23–24. Subsequently, he “was able to perform the essential

  functions of his job” until the October 27, 2018 exacerbation of his symptoms. Id. ¶ 21. These

  allegations allow me to infer both that an additional period of leave would have again enabled

  Robles to treat his symptoms and return to work and that such a period of leave could plausibly

  have been relatively brief—one week, or approximately two weeks when combined with the leave

  that he had already taken from October 27 until November 5, 2018. See Graves I, 457 F.3d at 185–

  86, 186 n.6 (indicating, without holding, that finite period of leave lasting two weeks could

  constitute reasonable accommodation). Therefore, Robles has sufficiently alleged that, with a

  reasonable accommodation, he could have performed the essential functions of his job.

                     ii. Because he alleged that the Hospital knew or should have known that
                         he had a disability, and that it declined to engage in the interactive
                         process with him, the plaintiff has plausibly alleged that the Hospital
                         refused to make a reasonable accommodation.

         The remaining elements of the failure to accommodate claim are that the employer must

  have had notice of the employee’s disability, and the employer must have refused to make a

  reasonable accommodation. See Jordan, 928 F. Supp. 2d at 608 (citing Conley, 88 F. Supp. 2d at

  18). “[G]enerally, it is the responsibility of the individual with a disability to inform the employer

  that an accommodation is needed.” Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 135 (2d Cir.

  2008) (alteration in original) (quoting Graves I, 457 F.3d at 184). However, “an employer has a

  duty reasonably to accommodate an employee’s disability if the disability is obvious—which is to

  say, if the employer knew or reasonably should have known that the employee was disabled.” Id.;

  see Hensel v. City of Utica, 6:15-CV-0374 (LEK/TWD), 2020 WL 1451579, at *10 n.13

  (N.D.N.Y. Mar. 25, 2020) (quoting Kho v. N.Y. and Presbyterian Hosp., 344 F. Supp. 3d 705, 721

  (S.D.N.Y. 2018)) (“Although some courts have stated categorically that ‘an employer cannot be

  liable for failing to provide an accommodation that was never requested,’ . . . under Brady, this

                                                   23
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 24 of 52 PageID #: 206



  does not appear to be correct[.]”). When an employer knew or reasonably should have known that

  an employee was disabled, its obligation was to “engage in the . . . interactive process”—that is,

  to work with the employee “to assess whether [the] employee’s disability can be reasonably

  accommodated.” Brady, 531 F.3d at 135–36 (quoting Jackan v. N.Y. State Dep’t of Labor, 205

  F.3d 562, 566 (2d Cir. 2000)).8 “To trigger the duty to engage in the interactive accommodations

  process, the employer must have known, or have had sufficient notice such that the employer

  reasonably should have known, that the employee has a disability within the meaning of the

  [statute], as opposed to a mere impairment.” Costabile, 951 F.3d at 81 (citing Brady, 531 F.3d at

  134 in case arising under Rehabilitation Act, which implicates same failure to accommodate

  standard as does the ADA).

         In this case, Robles adequately alleges that the Hospital knew, or reasonably should have

  known, that he had a disability within the meaning of the ADA. Robles alleges that the Hospital

  knew about his bipolar disorder as early as May 2018, when it granted him time off for treatment.

  See FAC ¶¶ 23–24. On October 27, 2018, Robles requested leave again, and the Hospital granted

  him leave until November 5, 2018. See id. ¶¶ 30–31. During that leave, Robles experienced severe

  symptoms of his bipolar disorder that, as discussed above, plausibly would have substantially

  limited his major life activities of concentrating, breathing, and brain function. See id. ¶¶ 34–36.




  8
    It is true that, as the Hospital argues, an employer’s failure to engage in this interactive process,
  without more, is not an independent cause of action under the ADA. See McBride, 583 F.3d at 99–
  101; Def.’s Br. 11 n.13. However, the Second Circuit has held that “an employer’s failure to
  engage in a sufficient interactive process does not form the basis of a claim under the ADA . . .
  unless [a plaintiff] also establishes that, at least with the aid of some identified accommodation,
  [the plaintiff] was qualified for the position at issue.” Id. at 101. Therefore, the failure of an
  employer—who knew or reasonably should have known about an employee’s disability—to
  engage in the interactive process is a proper basis for an ADA failure to accommodate claim when,
  as alleged here, there was a reasonable accommodation that would have enabled the employee to
  perform the essential functions of his job. See id. at 100.
                                                    24
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 25 of 52 PageID #: 207



  After Robles “suffered a mental breakdown and was found lying in the street[,]” he received

  treatment for his bipolar disorder and other conditions at the Hospital. Id. ¶¶ 36–37. Medical staff

  members who treated Robles either shared his records with Robles’s supervisors or informed his

  supervisors that Robles was hospitalized. See id. ¶ 44. The Hospital then fired Robles. See id. ¶

  45. These allegations enable me to draw the reasonable inference that the Hospital, in its capacity

  as Robles’s employer, knew that he was receiving treatment for his bipolar disorder at the time of

  his termination. It is also plausible that the Hospital knew that the symptoms of Robles’s bipolar

  disorder substantially limited several of his major life activities, as presumably Robles’s medical

  records would have contained details about the circumstances surrounding his mental breakdown

  and his difficulties breathing and concentrating. Cf. Costabile, 951 F.3d at 82 (concluding that

  allegation that defendants knew that plaintiff was on disability leave for injuries, without more,

  was not plausible allegation that defendants had notice that those injuries constituted a disability

  as statutorily defined).

          Accordingly, the Hospital had an obligation to engage in the interactive process with

  Robles, and Robles has plausibly alleged that it did not engage in such a process. Robles alleges

  that on the day that the Hospital had scheduled him to return to work, it fired him. See FAC ¶¶ 31,

  45. Robles asked to speak to his supervisors “to explain his condition and the events that

  occurred[,]” but the human resources representative “refused to give [him] permission to speak to

  anyone else regarding his termination, his condition, or events associated with his hospitalization.”

  Id. ¶¶ 50–51. The Hospital did not “attempt[] to engage with [Robles] to determine if he could be

  accommodated[.]” Id. ¶ 53. The Hospital went so far as to send Robles a letter “stating that he

  would be arrested if he was found on the premises of Jamaica Hospital.” Id. ¶ 52. These facts

  provide a plausible basis on which I can conclude that the Hospital failed to engage in the



                                                   25
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 26 of 52 PageID #: 208



  interactive process with Robles—as it was obligated to do once it knew, or reasonably should have

  known, that Robles had a disability—in order to determine whether it could provide him with a

  reasonable accommodation. Therefore, Robles has stated a claim for failure to accommodate in

  violation of the ADA.

         D. The ADA retaliation, interference, coercion, and intimidation claims are
            dismissed.

         Under the ADA, “[n]o person shall discriminate against any individual because such

  individual has opposed any act or practice made unlawful by this chapter or because such

  individual made a charge, testified, assisted, or participated in any manner in an investigation,

  proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a) (proscribing retaliation). In

  addition, the ADA makes it “unlawful to coerce, intimidate, threaten, or interfere with any

  individual in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed,

  . . . any right granted or protected by this chapter.” Id. § 12203(b). I will first address why Robles

  has failed to state a claim for ADA retaliation. I will then address why Robles has failed to state a

  claim for ADA interference, coercion, or intimidation.

                       i. The plaintiff has failed to state a claim for ADA retaliation because he
                          has not plausibly alleged that he engaged in an ADA-protected activity
                          with any causal connection to an adverse employment action.

         To state a claim for ADA retaliation, “a plaintiff must allege that: ‘(1)[ ]he engaged in an

  activity protected by the ADA; (2) the employer was aware of this activity; (3) the employer took

  an adverse employment action against [him]; and (4) a causal connection exists between the

  alleged adverse action and the protected activity.’” Caskey, 560 F. App’x at 58 (quoting Treglia v.

  Town of Manilus, 313 F.3d 713, 719 (2d Cir. 2002)); Schiavone v. N.Y. State Office of Rent Admin.,

  No. 18-cv-130 (NSR), 2018 WL 5777029, at *5 (S.D.N.Y. Nov. 2, 2018) (quoting Sarno v.

  Douglas Elliman–Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir. 1999)). At the evidentiary

                                                   26
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 27 of 52 PageID #: 209



  stage, courts analyze ADA retaliation claims “under the same burden-shifting framework

  established for Title VII cases.” Treglia, 313 F.3d at 719. Regarding the first element of the

  retaliation claim, “[a] plaintiff engages in a ‘protected activity’ under the ADA if []he ‘has opposed

  any act or practice made unlawful by this chapter’ or has ‘made a charge, testified, assisted, or

  participated in any manner in an investigation, proceeding , or hearing under this chapter.’” Clark

  v. Jewish Childcare Ass’n, Inc., 96 F. Supp. 3d 237, 261 (S.D.N.Y. 2015) (quoting 42 U.S.C. §

  12203(a)). “[R]equesting a reasonable accommodation of a disability is an ADA protected

  activity.” Id. at 262 (quoting Rodriguez v. Atria Senior Living Grp., Inc., 887 F. Supp. 2d 503, 512

  (S.D.N.Y. 2012)). Thus, in some cases, an employer’s termination in response to an employee’s

  request for a reasonable accommodation may constitute retaliation. See id. However, an

  employer’s mere failure to make an accommodation subsequent to an employee’s request simply

  gives rise to a failure to accommodate claim and “cannot be bootstrapped into a viable disability

  retaliation claim.” Missick v. City of New York, 707 F. Supp. 2d 336, 356 (E.D.N.Y. 2010).

         In this case, Robles’s alleged request for leave is not a plausible ADA-protected activity.

  Robles alleges that he requested leave on October 27, 2018. FAC ¶ 30. However, the First

  Amended Complaint describes this leave as “FMLA leave” and not as an accommodation under

  the ADA. Id. Nor does Robles allege sufficient facts to allow me to conclude that this leave could

  have constituted an accommodation of a disability under the ADA, as many of the facts that

  enabled me to infer that he has a disability—namely, his inability to concentrate, difficulty

  breathing, and mental breakdown—did not arise until after October 27. See id. at ¶¶ 34, 36.

  Therefore, Robles does not allege that his request for leave on October 27 was a request for a

  reasonable accommodation of a disability or any other ADA-protected activity.

         Robles does allege that, after the Hospital’s human resources representative fired him on



                                                   27
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 28 of 52 PageID #: 210



  November 5, he asked for more information and to speak to his supervisors. See FAC ¶¶ 45–46,

  50. At most, Robles thereby alleges that he pressed the Hospital to engage in the interactive process

  with him. However, even assuming that having one’s employer agree to engage in the interactive

  process is an ADA-protected activity, there is no plausible causal connection between any adverse

  employment action and that activity, as the Hospital had already terminated Robles when he

  attempted to engage in the interactive process. See Caskey, 560 F. App’x at 58 (quoting Treglia,

  313 F.3d at 719); FAC ¶¶ 45–46, 50–51. Further, although Robles does allege that he received a

  letter from the Hospital “stating that he would be arrested if he was found on the premises of

  Jamaica Hospital[,]” he does not allege how, if at all, this letter constituted an adverse employment

  action, as the Hospital no longer employed him at that point. FAC ¶¶ 45, 52; see Caskey, 560 F.

  App’x at 58 (quoting Treglia, 313 F.3d at 719). Robles’s allegations related to the Hospital’s

  failure to engage in the interactive process simply amount to a claim for failure to accommodate

  and not for retaliation.

          Thus, Robles has failed to state a claim for ADA retaliation. Accordingly, I dismiss this

  claim without prejudice. I will further discuss the possibility of Robles’s amending this claim,

  along with the others that I dismiss, at the conclusion of this opinion.

                     ii. Because the plaintiff has not plausibly alleged that the Hospital
                         interfered with, coerced, intimidated, or threatened him in connection
                         with his exercise of any ADA-protected right, he has failed to state a
                         claim for ADA interference, coercion, or intimidation.

          Under the ADA, “[i]t shall be unlawful to coerce, intimidate, threaten, or interfere with any

  individual in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed,

  . . . any right granted or protected by this chapter.” 42 U.S.C. § 12203(b). “Neither the Supreme

  Court nor the Second Circuit has yet outlined a legal test for an interference claim under the ADA.”

  E.E.O.C. v. Day & Zimmerman NPS, Inc., 265 F. Supp. 3d 179, 204 (D. Conn. 2017). The plain

                                                   28
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 29 of 52 PageID #: 211



  terms of § 12203(b) “preclude a party from intimidating or coercing another party not to exercise

  his rights under the ADA, as well as barring interference against a person who has exercised his

  rights under the ADA.” Id. (quoting Breimhorst v. Educ. Testing Serv., No. C–99–CV–3387, 2000

  WL 34510621, at *7 (N.D. Cal. Mar. 27, 2000)). Further, some “courts have noted that the ADA’s

  anti-interference provision is similar to a provision in the National Labor Relations Act, 29 U.S.C.

  § 158 (the ‘NLRA’)” and have looked to interpretations of the NLRA as “useful guide[s] to

  interpreting similar language in the ADA, as both [statutes] are part of a wider statutory scheme to

  protect employees in the workplace nationwide.” Day & Zimmerman NPS, Inc., 265 F. Supp. 3d

  at 204–05 (quoting Fogleman v. Mercy Hosp., Inc., 283 F.3d 561, 570 (3d Cir. 2002)). “The

  Second Circuit has found that an employer’s conduct violates the NLRA’s prohibition on

  interference ‘if, under all the existing circumstances, the conduct has a reasonable tendency to

  coerce or intimidate employees, regardless of whether they are actually coerced.’” Id. at 205

  (quoting N.Y. Univ. Med. Ctr. v. N.L.R.B., 156 F.3d 405, 410 (2d Cir. 1998)). This test is objective;

  still, the “subjective impact” of the employer’s action on the employee is relevant, just not

  dispositive. Id. (citing Jantz v. Emblem Health, No. 10 Civ. 6076 (PKC), 2012 WL 370297, at *15

  (S.D.N.Y. Feb. 6, 2012)).

         Here, Robles has alleged no plausible basis for an interference, coercion, or intimidation

  claim. The ADA forbids interference, coercion, or intimidation based on an individual’s exercise

  of his rights “protected by this chapter.” 42 U.S.C. § 12203(b). As discussed, Robles has not

  alleged that the leave that he requested on October 27, 2018 was an ADA-protected right. See FAC

  ¶ 30. Even if this requested leave were an ADA-protected right, the Hospital granted Robles’s

  request, and therefore did not “coerce, intimidate, [or] threaten” him on account of his having

  exercised that right, nor did it “interfere with” his exercise of that right. § 12203(b). In addition,



                                                   29
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 30 of 52 PageID #: 212



  Robles’s termination on November 5 could not have plausibly constituted interference, coercion,

  or intimidation. See FAC ¶ 45. As discussed, even assuming that Robles did exercise some ADA-

  protected right by attempting to engage in the interactive process, the Hospital fired him before he

  tried to initiate that process. See id. ¶¶ 45–46, 50–51. The Hospital’s failure to engage in the

  interactive process simply constitutes the basis for a failure to accommodate claim, and not for an

  interference, coercion, or intimidation claim. Finally, the letter that Robles received stating that

  the Hospital would have him arrested if he returned to the Hospital’s premises is also not a

  plausible basis for an interference, coercion, or intimidation claim. See id. ¶ 52. Robles has not

  alleged any facts to support the conclusion that the Hospital sent this letter “on account of” his

  having attempted to engage in the interactive process. § 12203(b). Rather, the facts alleged support

  the plausible conclusion that the Hospital sought to ban him from its property because of the

  “verbal altercation” in which he engaged with the nurse. FAC ¶ 43. Nor is it clear how, if at all,

  this alleged letter would have the “reasonable tendency to coerce or intimidate” someone with

  respect to the exercise of an ADA-protected right in the future—say, filing a complaint with the

  EEOC or in a civil lawsuit—as Robles has not alleged why he would need to return to the premises

  of Jamaica Hospital in order to exercise such a right. Day & Zimmerman NPS, Inc., 265 F. Supp.

  3d at 205 (quoting N.Y. Univ. Med. Ctr., 156 F.3d at 410).

           Therefore, Robles has failed to state a claim for ADA interference, coercion, or

  intimidation, and this claim is dismissed without prejudice. To summarize thus far, the ADA

  discrimination and failure to accommodate claims are not dismissed. The ADA retaliation,

  interference, coercion, and intimidation claims are dismissed without prejudice.

     II.      The FMLA claims are dismissed.

           Under the FMLA, “an eligible employee shall be entitled to a total of 12 workweeks of



                                                  30
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 31 of 52 PageID #: 213



  leave during any 12-month period for” any of several qualifying reasons, including “to care for the

  spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent has

  a serious health condition” and “[b]ecause of a serious health condition that makes the employee

  unable to perform the functions of the position of such employee.” 29 U.S.C. § 2612(a)(1)(C)–

  (D). “There are four principal facets to the scope of the Act: (1) the employers to which it applies,

  (2) the employees who are eligible for FMLA leave, (3) the personal or family relationship in

  question, and (4) the qualifying reasons for the requested leave.” Coutard v. Mun. Credit Union,

  848 F.3d 102, 108 (2d Cir. 2017).

         The FMLA makes it “unlawful for any employer to interfere with, restrain, or deny the

  exercise of or the attempt to exercise, any right provided under this subchapter.” 29 U.S.C. §

  2615(a)(1). The FMLA also makes it “unlawful for any employer to discharge or in any other

  manner discriminate against any individual for opposing any practice made unlawful by this

  subchapter.” § 2615(a)(2). “In the Second Circuit, these prohibitions give rise to two distinct types

  of FMLA claims: interference claims and retaliation claims.” Seitz v. New York, No. 2:18-CV-

  4149 (PKC) (LB), 2019 WL 4805257, at *9 (E.D.N.Y. Sept. 30, 2019) (citing Potenza v. City of

  New York, 365 F.3d 165, 168 (2d Cir. 2004) (per curiam)); see Woods v. START Treatment &

  Recovery Ctrs., Inc., 864 F.3d 158, 167 (2d Cir. 2017). I will first address why Robles has failed

  to state a claim for FMLA interference. I will then address why he has failed to state a claim for

  FMLA retaliation.

         A. The plaintiff has failed to state a claim for FMLA interference.

         To show FMLA interference, a plaintiff must show: “1) that [plaintiff] is an eligible

  employee under the FMLA; 2) that the defendant is an employer as defined by the FMLA; 3) that

  [plaintiff] was entitled to take leave under the FMLA; 4) that [plaintiff] gave notice to the



                                                   31
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 32 of 52 PageID #: 214



  defendant of [plaintiff’s] intention to take leave; and 5) that [plaintiff] was denied benefits to which

  [plaintiff] was entitled under the FMLA.” Coutard, 848 F.3d at 108–09 (quoting Graziadio v.

  Culinary Inst. of Am., 817 F.3d 415, 424 (2d Cir. 2016)); see Seitz, 2019 WL 4805257, at *10

  (quoting Graziadio, 817 F.3d at 424 and listing same elements on a motion to dismiss); De

  Figueroa v. New York, 403 F. Supp. 3d 133, 155 (E.D.N.Y. 2019) (same).

                       i. The plaintiff has not adequately alleged that he was an eligible
                          employee, or that the Hospital is an employer, as defined by the FMLA.

         The FMLA defines an “eligible employee” as “an employee who has been employed” both

  “for at least 12 months by the employer” and “for at least 1,250 hours of service with such

  employer during the previous 12-month period.” 29 U.S.C. § 2611(2)(A); 29 C.F.R. § 825.110(a);

  Coutard, 848 F.3d at 108 (citing the same). “The determination of whether an employee meets the

  hours of service requirement and has been employed by the employer for a total of at least 12

  months must be made as of the date the FMLA leave is to start.” 29 C.F.R. § 825.110(d). The

  FMLA defines an “employer” as “any person engaged in commerce or in any industry or activity

  affecting commerce who employs 50 or more employees for each working day during each of 20

  or more calendar workweeks in the current or preceding calendar year[.]” 29 U.S.C. §

  2611(4)(A)(i); 29 C.F.R. § 825.104(a).

         Robles has not adequately alleged that he was an eligible employee under the FMLA.

  Robles alleges that he was employed on a full-time, permanent basis from April 2017 until

  November 5, 2018. See FAC ¶¶ 8–9, 16, 22. He also makes the conclusory assertion that he was

  an “eligible employee” under the FMLA. Id. ¶ 80. Robles does not make any specific allegations

  regarding his hours, other than to assert that he worked “full-time[.]” Id. ¶ 8. While Robles’s factual

  allegations allow me to conclude that he was employed for at least twelve months, they do not

  allow me to conclude that he was employed for at least 1,250 hours of service during the twelve

                                                    32
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 33 of 52 PageID #: 215



  months prior to when any particular period of FMLA leave were to start. See 29 U.S.C. §

  2611(2)(A); 29 C.F.R. § 825.110(a); Brown v. Omega Moulding Co. Ltd., No. 13–CV–5397 (SJF)

  (ARL), 2014 WL 4439530, at *4 (E.D.N.Y. Sept. 9, 2014) (dismissing FMLA claim for failure to

  state a claim when plaintiff made no factual allegations that enabled court to reasonably infer that

  plaintiff worked for more than 1,250 hours in the twelve months prior to date on which plaintiff

  first sought FMLA leave).

         Robles also does not adequately allege that the Hospital was an FMLA-covered employer.

  Robles alleges that the Hospital “employs over 50 individuals on a full-time or full-time equivalent

  basis and thus is subject to all statutes upon which Plaintiff is proceeding herein.” FAC ¶ 10. He

  also makes the conclusory allegations that the Hospital is an “employer” within the meaning of

  the FMLA. Id. ¶¶ 12, 80. He does not allege that the Hospital employs its more than fifty employees

  “for each working day during each of 20 or more calendar workweeks in the current or preceding

  calendar year[.]” 29 U.S.C. § 2611(4)(A)(i); 29 C.F.R. § 825.104(a).

         Thus, Robles has failed to adequately allege that he is an eligible employee, or that the

  Hospital is an employer, within the meaning of the FMLA. I anticipate that Robles can easily

  address these shortcomings in a second amendment to the complaint. However, it would be

  fruitless for him to make such amendments only for his claim to fail at another element. Therefore,

  rather than ending my analysis here, I will proceed to discuss the additional reasons why, as

  alleged, Robles’s FMLA interference claim is inadequate.

                       ii. Because the plaintiff has not pled sufficient facts to support the
                           inference that he had a serious health condition that made him unable
                           to perform the functions of his position, he has not plausibly alleged
                           that he was entitled to FMLA leave.

         The FMLA entitles employees to leave for various qualifying reasons, including, in

  relevant part, “to care for the spouse, or a son, daughter, or parent, of the employee, if such spouse,

                                                    33
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 34 of 52 PageID #: 216



  son, daughter, or parent has a serious health condition” and “[b]ecause of a serious health condition

  that makes the employee unable to perform the functions of the position of such employee.” 29

  U.S.C. § 2612(a)(1)(C)–(D). Here, Robles does not claim that he sought leave to care for a family

  member; rather, he sought leave to cope with the trauma that he experienced because of the death

  of his girlfriend’s daughter. See § 2612(a)(1)(C); FAC ¶¶ 26, 28–30. Accordingly, Robles argues

  that he was entitled to FMLA leave because of his own “serious health condition that ma[de him]

  unable to perform the functions of [his] position.” § 2612(a)(1)(D); see Pl.’s Br. 14–15.

         The FMLA defines a “serious health condition” as “an illness, injury, impairment, or

  physical or mental condition that involves . . . inpatient care in a hospital, hospice, or residential

  medical care facility; or . . . continuing treatment by a health care provider.” § 2611(11); 29 C.F.R.

  § 825.113(a); see Pollard v. N.Y. Methodist Hosp., 861 F.3d 374, 379 (2d Cir. 2017) (citing FMLA

  and this Department of Labor regulation). According to Department of Labor regulations,

  “[i]npatient care means an overnight stay in a hospital, hospice, or residential medical care facility,

  including any period of incapacity as defined in § 825.113(b), or any subsequent treatment in

  connection with such inpatient care.” 29 C.F.R. § 825.114. “[I]ncapacity means inability to work,

  attend school or perform other regular daily activities due to the serious health condition, treatment

  therefore, or recovery therefrom.” Id. § 825.113(b).

         A “serious health condition” that “involves . . . continuing treatment by a health care

  provider,” 29 U.S.C. § 2611(11)(B), includes “[a] period of incapacity of more than three

  consecutive, full calendar days, and any subsequent treatment or period of incapacity relating to

  the same condition,” 29 C.F.R. § 825.115(a). Such a period of incapacity must also “involve[] . . .

  [t]reatment two or more times, within 30 days of the first day of incapacity, unless extenuating

  circumstances exist,” or “[t]reatment by a health care provider on at least one occasion, which



                                                    34
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 35 of 52 PageID #: 217



  results in a regimen of continuing treatment under the supervision of the health care provider.” Id.

  § 825.115(a)(1)–(2). Alternatively, a “serious health condition” that involves “continuing

  treatment by a health care provider” includes a “period of incapacity or treatment for such

  incapacity due to a chronic serious health condition[,]” which itself is defined in detail in the

  pertinent regulation. Id. § 825.115(c). It also includes a “period of absence to receive multiple

  treatments (including any period of recovery therefrom) . . . for . . . [a] condition that would likely

  result in a period of incapacity of more than three consecutive, full calendar days in the absence of

  medical intervention or treatment[.]” Id. § 825.115(e). In sum, in order to constitute a “serious

  health condition” under the FMLA, Robles’s health condition must have necessitated either

  “inpatient care” or “continuing treatment by a health care provider” as defined in detail in the

  regulations. 29 U.S.C. § 2611(11); see Pollard, 861 F.3d at 379–81 (relying on Department of

  Labor regulations in its analysis).

         Robles has not alleged sufficient facts to allow me to infer that, at the times that he allegedly

  took or wanted to take FMLA leave, he was entitled to such leave. First, despite its conclusory

  allegation that the leave that Robles requested on October 27, 2018 “qualified as FMLA leave[,]”

  the First Amended Complaint does not set forth any facts that make it plausible that Robles had a

  serious health condition at that time. FAC ¶ 30. Robles alleges merely that, on October 27, he

  experienced “severe mental health symptoms associated with depression, anxiety, and bi-polar

  disorder.” Id. ¶ 29. He does not allege any facts to support the conclusion that he received inpatient

  care—meaning “an overnight stay in a hospital, hospice, or residential medical care facility” or

  “any subsequent treatment in connection with” such a stay—at that time. 29 C.F.R. § 825.114. He

  also does not allege sufficient facts to make it plausible that he was receiving continuing treatment

  by a health care provider on October 27. Although it is plausible that he experienced “[a] period



                                                    35
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 36 of 52 PageID #: 218



  of incapacity”—in this case, an inability to work because of his health condition, 29 C.F.R. §

  825.113(b)—lasting more than three consecutive days, he has alleged no facts to support the

  inference that he was receiving any kind of treatment, id. § 825.115(a); FAC ¶¶ 29–31; see also

  29 C.F.R. § 825.115(e). Robles also does not adequately allege that, on October 27, his condition

  was “[c]hronic,” as at that point he had undergone treatment only once in 2018. 29 C.F.R. §

  825.115(c)(1) (defining “[c]hronic serious health condition” as one that requires visits at least

  twice per year for treatment); see FAC ¶ 23. And, even if Robles had plausibly alleged that he was

  entitled to FMLA leave on October 27, he could not state a plausible FMLA interference claim

  based on his request for leave on that date because the Hospital granted the request. See Coutard,

  848 F.3d at 109 (quoting Graziadio, 817 F.3d at 424) (listing as necessary element of FMLA

  interference claim that plaintiff must have been denied benefits to which he was entitled); FAC ¶

  31.

           Second, Robles has not adequately alleged that he was entitled to FMLA leave on

  November 5, 2018. In order to be so entitled, Robles must have had a “serious health condition”

  that made him “unable to perform the functions of [his] position[.]” 29 U.S.C. § 2612(a)(1)(D).

  Here, I find it plausible that Robles had a serious health condition. Robles alleges that he stayed

  overnight at the Hospital from November 3 until November 4. See FAC ¶¶ 36–37. He also alleges

  that, with additional leave beginning on November 5, he “would have been able to treat the

  symptoms of his mental health conditions” and that he needed a definite period of leave “to obtain

  the necessary treatment for stabilizing his condition[.]” Id. ¶¶ 54–55. In fact, he “was subsequently

  readmitted to Jamaica Hospital for treatment.” Id. ¶ 56. Therefore, it is plausible that Robles

  needed “subsequent treatment in connection with . . . inpatient care.” 29 C.F.R. § 825.114.9



  9
      I do not find it plausible that the “subsequent[]” readmission to the Hospital itself could have
                                                   36
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 37 of 52 PageID #: 219



  Alternatively, it is plausible that Robles needed “treatment for [an] incapacity due to a chronic

  serious health condition[,]” as, by November 5, he had had two visits for treatment for his bipolar

  disorder, his bipolar disorder could plausibly have continued “over an extended period of time[,]”

  and the symptoms of his bipolar disorder were seemingly “episodic[.]” Id. § 825.115(c); see FAC

  ¶¶ 21, 23, 29, 34–37.

         However, Robles has alleged no facts that give rise to the inference that he was “unable to

  perform the functions of [his] position” on November 5. Rather, he makes the conclusory

  allegation that, if the Hospital had granted him additional leave, the treatment that he would have

  sought “would have enabled him to return to work and perform the essential functions of his job.”

  FAC ¶ 54. This allegation provides no factual support for the inference that, on November 5, he

  could not perform the functions of his position. The fact that Robles needed additional treatment

  does not suffice; it is equally as possible that Robles could have undergone such treatment while

  still fully performing the functions of his job as it is that he could not have. See Iqbal, 556 U.S. at

  678 (citing Twombly, 550 U.S. at 556) (“The plausibility standard . . . asks for more than a sheer

  possibility that a defendant has acted unlawfully.”). Therefore, Robles has not plausibly alleged

  that he was entitled to FMLA leave at any time relevant to the FMLA interference claim.

                       iii. The plaintiff has not plausibly alleged that the Hospital had notice of
                            his intention to take leave on November 5, 2018.

         Next, in order for an employer to be liable for FMLA interference, it must have had notice

  of the employee’s “intention to take leave[.]” Coutard, 848 F.3d at 109 (quoting Graziadio, 817

  F.3d at 424). “When the approximate timing of the need for leave is not foreseeable, an employee




  constituted a period of inpatient care that, standing alone, entitled Robles to FMLA leave on
  November 5 because Robles does not allege that this readmission happened on November 5 or on
  any other particular date. FAC ¶ 56.
                                                    37
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 38 of 52 PageID #: 220



  must provide notice to the employer as soon as practicable under the facts and circumstances of

  the particular case.” 29 C.F.R. § 825.303(a). This notice must “provide sufficient information for

  an employer to reasonably determine whether the FMLA may apply to the leave request.

  Depending on the situation, such information may include that . . . the employee . . . has been

  hospitalized overnight[.]” Id. § 825.303(b); see Coutard, 848 F.3d at 111.

         Here, Robles has not plausibly alleged that the Hospital had the requisite notice of his

  intention to take FMLA leave on November 5, 2018. First, he has not alleged that, when he

  requested leave on October 27, he in any way indicated that he intended for such leave to extend

  beyond November 4. See FAC ¶¶ 30–31. Second, he has not adequately alleged that, on November

  5, the Hospital had enough information “to reasonably determine whether the FMLA may apply

  to [his] leave request.” 29 C.F.R. § 825.303(b); Coutard, 848 F.3d at 111. To begin with, Robles

  does not allege that he made any “leave request” at all on November 5, or at any time between

  October 27 and November 5. Rather, he told the human resources representative who fired him

  “that his supervisors and co-workers knew that he requested leave because of the exa[cerbation]

  of his mental health symptoms due to the death of his partner’s daughter.” FAC ¶ 48. Thus, Robles

  alleges merely that he reminded the human resources representative that he had previously

  requested leave—presumably referring to the October 27 request—and not that he then, on

  November 5, was again requesting any additional leave.

         Further, Robles does not allege that, absent any express request for leave, the Hospital had

  enough information “to reasonably determine whether the FMLA may apply” to his circumstances.

  29 C.F.R. § 825.303(b); Coutard, 848 F.3d at 111. Accepting as true Robles’s allegation that his

  supervisors had access to his medical records or information about the medical care that he

  received during his overnight hospitalization from November 3 to November 4, see FAC ¶ 44,



                                                 38
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 39 of 52 PageID #: 221



  those supervisors plausibly would have known that he was hospitalized for one night and had

  already been released on November 5. Thus, although “[d]epending on the situation,” the fact that

  an employee was “hospitalized overnight” might enable an employer to reasonably determine

  whether the FMLA applies, Robles’s was not plausibly such a situation, as he has alleged no facts

  to support the conclusion that the Hospital should have realized that his November 3–4

  hospitalization somehow necessitated additional leave beginning on November 5. 29 C.F.R. §

  825.303(b). For example, Robles does not allege that the medical records to which his supervisors

  had access indicated that he would need time off for additional treatment after his release from the

  Hospital or that he informed the human resources representative that he needed any such additional

  treatment. See FAC ¶¶ 44–55, 62. Thus, Robles has not adequately alleged that the Hospital had

  notice of his intention to take leave on November 5, 2018.

                       iv. The plaintiff has not plausibly alleged that the Hospital denied him
                           any benefit to which he was entitled under the FMLA.

         A plaintiff claiming FMLA interference must show that he “was denied benefits to which

  [he] was entitled under the FMLA.” Coutard, 848 F.3d at 109 (quoting Graziadio, 817 F.3d at

  424). Here, Robles alleges that the Hospital granted the leave that he requested on October 27,

  2018. See FAC ¶¶ 30–31. Thus, the Hospital did not plausibly deny him any benefit in connection

  with that request. On November 5, 2018, the Hospital fired Robles. Id. ¶ 45. Having concluded

  that Robles has not sufficiently alleged that the Hospital had notice of his need for additional leave,

  I cannot reasonably infer that his termination constituted the denial of an FMLA benefit, as the

  Hospital could not have denied him something that he never requested and that it did not know

  that he needed. See Barletta v. Life Quality Motor Sales Inc., No. 13-CV-02480 (DLI) (ST), 2016

  WL 4742276, at *6 (E.D.N.Y. Sept. 12, 2016) (“Defendants were not on notice that Plaintiff

  planned to request additional leave for his health condition, and Plaintiff, therefore, cannot

                                                    39
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 40 of 52 PageID #: 222



  establish that Defendants denied him benefits he never requested in the first place.”).

         In his brief, Robles argues that the Hospital denied him an FMLA benefit because “before

  he could finish [his] leave and return to work, he was terminated.” Pl.’s Br. 15. Accordingly, he

  argues, the Hospital “interfered with Plaintiff’s full enjoyment of his leave.” Id. But Robles’s own

  allegations show that he finished the leave that the Hospital granted him: on October 27, 2018, the

  Hospital granted him leave until November 5. See FAC ¶¶ 30–31. On November 5—the first day

  after his leave ended—the Hospital fired him. See id. ¶ 45. Thus, as alleged, the Hospital did not

  interfere with Robles’s full enjoyment of his leave by firing him before he finished it, but rather it

  fired him after he completed his leave.

         Finally, Robles’s allegation that, “[u]pon information and belief,” the Hospital “never

  informed [him] of his rights under the FMLA, including his right to medical FMLA leave” does

  not change my analysis. Id. ¶¶ 65, 81. “Failure to notify an employee of FMLA procedures does

  not, in and of itself, constitute an interference with the exercise of those rights.” Geromanos v.

  Columbia Univ., 322 F. Supp. 2d 420, 430 (S.D.N.Y. 2004). That is, “the right to notice under the

  [A]ct is not an independent right giving rise to suit where failure to notify in no way affected the

  employee’s leave.” Id. (citing Sarno, 183 F.3d at 162). However, “the failure to provide notice that

  inhibits or restricts an employee from successfully obtaining leave or the right to reinstatement

  does result in a denial of benefits and can result in a cause of action for interference.” Fernandez

  v. Windmill Distrib. Co., 159 F. Supp. 3d 351, 363 (S.D.N.Y. 2016) (citing Sarno, 183 F.3d at

  162). Robles has not alleged how, if at all, the Hospital’s failure to notify him of his rights under

  the FMLA inhibited him from obtaining leave.10 Therefore, Robles has not plausibly alleged that



  10
    In fact, it would be difficult for me to find such an allegation plausible, as Robles’s allegation
  that the Hospital never informed him of his FMLA rights is made only “[u]pon information and
  belief[.]” FAC ¶ 65. If Robles does not know whether or not the Hospital ever notified him of his
                                                   40
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 41 of 52 PageID #: 223



  the Hospital denied him any benefit to which he was entitled under the FMLA, and he has failed

  to state a claim for FMLA interference.

          Accordingly, the FMLA interference claim is dismissed without prejudice.

          B. The plaintiff has failed to state a claim for FMLA retaliation because he has not
             adequately alleged that he exercised an FMLA-protected right or that the
             Hospital acted with retaliatory intent.

          Courts in this circuit analyze FMLA retaliation claims, at the evidentiary stage, under the

  McDonnell Douglas burden-shifting framework. See Graziadio, 817 F.3d at 429 (citing Potenza,

  365 F.3d at 168). In order for a plaintiff to establish a prima facie case in accordance with this

  framework, he “must establish that 1) he exercised rights protected under the FMLA; 2) he was

  qualified for his position; 3) he suffered an adverse employment action; and 4) the adverse

  employment action occurred under circumstances giving rise to an inference of retaliatory intent.”

  Id. (quoting Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 147 (2d Cir. 2012)). A

  plaintiff’s “initial burden of establishing a prima facie case . . . is ‘minimal.’” Serby v. N.Y.C. Dep’t

  of Educ., No. 09–CV–2727 (RRM) (VVP), 2012 WL 928194, at *7 (quoting Schnabel v.

  Abramson, 232 F.3d 83, 87 (2d Cir. 2000)). Further, a plaintiff does not need to “plead specific

  facts establishing a prima facie case of [FMLA retaliation] in order to survive a motion to dismiss.”

  Ziccarelli v. NYU Hosps. Ctr., 247 F. Supp. 3d 438, 448 (S.D.N.Y. 2017) (quoting Smith v.

  Westchester County, 769 F. Supp. 2d 448, 469 (S.D.N.Y. 2011)). Rather, a plaintiff need only

  plead “facts sufficient to state a claim to relief that is plausible on its face.” Id. (quoting Smith, 769

  F. Supp. 2d at 469). Still, I may determine whether the plaintiff has stated a plausible claim by way

  of reference to the elements of the prima facie case. See, e.g., Milne v. Navigant Consulting, No.




  FMLA rights, it is not clear how he could plausibly claim that he was unable to obtain leave
  because of this lack of notice.
                                                     41
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 42 of 52 PageID #: 224



  08 Civ. 8964 (NRB), 2010 WL 4456853, at *10 (S.D.N.Y. Oct. 27, 2010). A plaintiff’s burden

  with respect to the retaliatory intent element is particularly minimal at the pleading stage. See

  Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015) (concluding that complaint

  alleging Title VII discrimination claim—whose prima facie case has similar elements to that for

  FMLA retaliation—“need only give plausible support to a minimal inference of discriminatory

  motivation.”).

         Here, Robles has not plausibly alleged that he exercised any FMLA-protected right against

  which the Hospital could have retaliated. Robles argues that the Hospital retaliated against him for

  “requesting and initiating FMLA leave” by firing him and threatening him with arrest. Pl.’s Br.

  17; see FAC ¶¶ 30–31, 45, 52. Robles alleges that the leave that he took from October 27 through

  November 4, 2018 was “FMLA leave[.]” FAC ¶¶ 30–31. However, if Robles had any right to leave

  under the FMLA during this time period, the allegations allow me to conclude only that such a

  right would have existed from November 3 until November 4. During those dates, Robles allegedly

  underwent “[i]npatient care” at the Hospital, which, as discussed above, means that he had a

  “serious health condition” within the meaning of the FMLA. 29 U.S.C. § 2611(11)(A); 29 C.F.R.

  § 825.114. Further, I can infer that Robles could not “perform the functions of [his] position”

  during this hospitalization, as he was receiving treatment after having had a mental breakdown

  that led to his collapsing in the street. 29 U.S.C. § 2612(a)(1)(D); see FAC ¶ 36. Thus, it is plausible

  that Robles qualified for FMLA leave from November 3 until his release from the Hospital on

  November 4.11 However, Robles does not allege that he exercised any FMLA-protected right to



  11
    This conclusion does not change my analysis in Section II.A.ii above, where, in considering the
  FMLA interference claim, I analyzed whether Robles plausibly alleged that he was entitled to
  FMLA leave and concluded that he did not. See Coutard, 848 F.3d at 109 (quoting Graziadio, 817
  F.3d at 424). There, the ultimate question was whether the Hospital could plausibly have denied
  Robles some benefit to which he was entitled under the FMLA. See id. Accordingly, I considered
                                                    42
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 43 of 52 PageID #: 225



  leave at that time. Rather, he was already on the non-FMLA leave that the Hospital had granted

  him on October 27, and he used that time off to receive treatment for his serious health condition.

         Even assuming that Robles did exercise an FMLA-protected right simply by virtue of the

  fact that his non-FMLA leave became FMLA-protected leave from November 3 to November 4, I

  cannot reasonably infer that the Hospital retaliated against him for doing so. I reach this conclusion

  notwithstanding the plaintiff’s minimal burden at the pleading stage. That is, I cannot draw even a

  “minimal inference” of retaliatory intent. Littlejohn, 795 F.3d at 311; Serby, 2012 WL 928194, at

  *7 (quoting Schnabel, 232 F.3d at 87). Again, Robles has not adequately alleged that, at the time

  that he began his leave on October 27, he was entitled to leave under the FMLA. If he became so

  entitled, it was on November 3–4, and, as alleged, only then. In order to infer that the Hospital

  intended to retaliate against Robles for exercising an FMLA-protected right, I would have to

  conclude that Robles’s supervisors granted him non-FMLA leave on October 27, subsequently

  reviewed Robles’s medical records or otherwise learned the details of his November 3–4

  hospitalization, see FAC ¶ 44, determined that the non-FMLA leave that it had already granted

  him became FMLA-protected leave on those dates, and decided to fire him and threaten him with

  arrest because of this transformation. This chain of inferences is purely speculative and borders on

  nonsensical. It is true that, as Robles argues, “[t]emporal proximity between a plaintiff’s exercise

  of rights created by [the] FMLA and adverse employment action can give rise to an inference of




  whether Robles was entitled to FMLA leave at the only time that the Hospital could have denied
  it to him—on November 5. Here, the ultimate question is whether the Hospital could plausibly
  have retaliated against Robles for having exercised an FMLA-protected right. See Graziadio, 817
  F.3d at 429 (quoting Donnelly, 691 F.3d at 147). In theory, Robles’s exercise of such a right could
  have occurred at any time prior to the alleged retaliatory acts, which themselves occurred on
  November 5 and thereafter. See FAC ¶¶ 45, 52. Thus, it is relevant here—and not with respect to
  the FMLA interference claim above—whether Robles was entitled to FMLA leave on November
  3–4.
                                                   43
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 44 of 52 PageID #: 226



  retaliation.” Reilly v. Revlon, Inc., 620 F. Supp. 2d 524, 538 (S.D.N.Y. 2009); Pl.’s Br. 17.

  However, in this case, it does not. In addition, even if Robles had alleged that he in some way

  requested additional leave on November 5—which he has not—the Hospital could not plausibly

  have fired him in retaliation, as the human resources representative told him that he was fired

  before Robles even mentioned his health condition or the fact that he had previously requested

  leave. See FAC ¶¶ 45–51.

             Thus, Robles has failed to state a claim for FMLA retaliation, and it is dismissed without

  prejudice along with his FMLA interference claim.

      III.      The plaintiff’s NYSHRL claims for discrimination and failure to accommodate
                survive, and his NYSHRL claim for retaliation is dismissed as against the
                Hospital, because I analyze these claims under the same standards as under the
                ADA.

             New York state statutory law makes it unlawful for an employer, “because of an

  individual’s . . . disability, . . . to discharge from employment such individual or to discriminate

  against such individual in compensation or in terms, conditions or privileges of employment.”

  NYSHRL § 296(1)(a). This state statute also makes it “an unlawful discriminatory practice for [an

  employer] to retaliate or discriminate against any person because he or she has opposed any

  practices forbidden under this article or because he or she has filed a complaint, testified or assisted

  in any proceeding under this article.” Id. § 296(7). The standards for analyzing disability

  discrimination, failure to accommodate, and retaliation claims under the NYSHRL are the same

  as the corresponding standards under the ADA. See Graves I, 457 F.3d at 184 n.3 (citing Parker,

  204 F.3d at 332 n.1) (disability discrimination); Moore v. City of New York, No. 15-CV-6600

  (GBD) (JLC), 2017 WL 35450, at *21 (S.D.N.Y. Jan. 3, 2017) (same), report and recommendation

  adopted by 2017 WL 1064714 (S.D.N.Y. Mar. 20, 2017); Lebowitz v. N.Y.C. Dep’t of Educ., 407

  F. Supp. 3d 158, 175–76 (E.D.N.Y. Mar. 31, 2017) (failure to accommodate); Lewis v. Erie Cty.

                                                     44
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 45 of 52 PageID #: 227



  Med. Ctr. Corp., 907 F. Supp. 2d 336, 352 (W.D.N.Y. 2012) (same); Hong Yin v. N. Shore LIJ

  Health Sys., 20 F. Supp. 3d 359, 374 (E.D.N.Y. 2014) (retaliation). Therefore, Robles’s claims for

  disability discrimination and failure to accommodate under the NYSHRL survive, and his claim

  for retaliation in violation of the NYSHRL, as against the Hospital, is dismissed without prejudice.

      IV.      The plaintiff’s NYCHRL discrimination and retaliation claims survive because
               the NYCHRL sweeps more broadly than does the ADA.

            The NYCHRL makes it unlawful “[f]or an employer . . . because of the . . . disability . . .

  of any person . . . [t]o discriminate against such person in compensation or in terms, conditions or

  privileges of employment.” NYCHRL § 8-107(1)(a)(3). “In contrast to NYSHRL claims, claims

  under the NYCHRL must be analyzed separately from federal and state law discrimination

  claims.” Szewczyk v. Saakian, 774 F. App’x 37, 38 (2d Cir. 2019) (summary order) (citing Velazco

  v. Columbus Citizens Found., 778 F.3d 409, 411 (2d Cir. 2015)). “[T]he NYCHRL has a more

  liberal pleading standard than its federal or state counterparts,” but, still, it “is not a general civility

  code.” Id. (quoting Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 113 (2d Cir.

  2013)).

            In order “to ‘state a claim for discrimination under the NYCHRL, a plaintiff must only

  show differential treatment of any degree based on a discriminatory motive.’” Mauze v. CBS Corp.,

  340 F. Supp. 3d 186, 209 (E.D.N.Y. 2018) (quoting Thomson v. Odyssey House, No. 14–CV–3857

  (MKB), 2015 WL 5561209, at *24 (E.D.N.Y. Sept. 21, 2015), aff’d, 652 F. App’x 44 (2d Cir.

  2016) (summary order)). However, “[e]ven under this more liberal pleading standard, a plaintiff

  must plausibly allege that []he was subjected to unequal treatment because of [his] protected

  characteristic.” Id. (quoting Thomson, 2015 WL 5561209, at *24).

            Here, Robles alleges that the Hospital fired him, refused to allow him to speak to anyone

  besides the human resources representative to explain his medical condition, and subsequently

                                                      45
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 46 of 52 PageID #: 228



  threatened to arrest him if he returned to the premises. See FAC ¶¶ 45–52. The Hospital, in its

  capacity as Robles’s employer, knew about Robles’s bipolar disorder when it engaged in these

  acts. See id. ¶¶ 24, 36, 44, 48–49. Thus, Robles has adequately alleged that the Hospital treated

  him poorly because of his disability. Although Robles does not explicitly allege that the Hospital

  treated other employees—without disabilities—better than it treated him, I can infer as much,

  especially given the NYCHRL’s liberal pleading standard. Therefore, he has stated a claim for

  discrimination in violation of the NYCHRL.

          In addition, the NYCHRL retaliation claim is broader than the ADA retaliation claim. See

  Chauca v. Advantagecare Physicians, P.C., No. 18-cv-2516 (BMC), 2019 WL 4247495, at *7

  (E.D.N.Y. Sept. 6, 2019) (citing Mihalik, 715 F.3d at 109, 112). “[T]o prevail on a retaliation claim

  under the NYCHRL, the plaintiff must show that []he took an action opposing [his] employer’s

  discrimination, and that, as a result, the employer engaged in conduct that was reasonably likely

  to deter a person from engaging in such action.” Id. (alteration in original) (quoting Mihalik, 715

  F.3d at 112).

          Here, Robles alleges that the Hospital terminated him, which plausibly could have

  constituted discrimination. See FAC ¶ 45. In response to his termination, Robles asked for an

  explanation and to speak with his supervisors. See id. ¶¶ 46, 50. It is plausible that Robles’s asking

  these questions constituted actions opposing the Hospital’s discrimination. The human resources

  representative refused to allow him to speak with his supervisors, and the Hospital later threatened

  to have him arrested if he returned to the premises. See id. ¶¶ 51, 52. It is plausible that this conduct

  was reasonably likely to deter an employee from questioning his termination. Robles’s allegations

  are minimal, but, given the NYCHRL’s broad sweep, I conclude that he states a claim.

          Therefore, Robles has stated claims for NYCHRL discrimination and retaliation, and these



                                                     46
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 47 of 52 PageID #: 229



  claims survive.

     V.      The breach of fiduciary duty claim is dismissed as against the Hospital because
             the plaintiff did not adequately allege that the Hospital’s employees acted within
             the scope of employment or that their conduct was reasonably foreseeable.

          “To state a claim for breach of fiduciary duty, [a] plaintiff must allege ‘(1) the existence of

  a fiduciary relationship; (2) a knowing breach of a duty that relationship imposes; and (3) damages

  suffered.’” Trautenberg v. Paul, Weiss, Rifkind, Wharton & Garrison L.L.P., 351 F. App’x 472,

  474 (2d Cir. 2009) (summary order) (quoting Carruthers v. Flaum, 388 F. Supp. 2d 360, 381

  (S.D.N.Y. 2005)). Further, “[u]nder the doctrine of respondeat superior, employers, including

  hospitals and medical corporations, may be held vicariously liable for the wrongful acts of their

  employees if those acts were within the scope of employment and were committed in furtherance

  of the employer’s business.” Ziccarelli, 247 F. Supp. 3d at 451 (citing Doe v. Guthrie Clinic, Ltd.,

  5 N.E.3d 578, 580 (N.Y. 2014)). “The New York Court of Appeals has applied this doctrine in the

  context of improper disclosure of medical information, holding that, ‘a medical corporation’s duty

  of safekeeping a patient’s confidential medical information is limited to those risks that are

  reasonably foreseeable and to actions within the scope of employment.’” Id. (quoting Guthrie

  Clinic, Ltd., 5 N.E.3d at 580).

          An employee’s conduct was within the scope of employment when the employee acted “at

  the ‘explicit direction of the employer,’ or where the employees’ actions were a foreseeable,

  ordinary, and natural incident or attribute of their employment.” Pizzuto v. County of Nassau, 239

  F. Supp. 2d 301, 313 (E.D.N.Y. 2003) (quoting Schiraldi v. AMPCO Sys. Parking, 9 F. Supp. 2d

  213, 219 (W.D.N.Y. 1998) and citing Riviello v. Waldron, 391 N.E.2d 1278, 1281 (1979)). The

  employer does not need to “have foreseen the precise act or the exact manner of the injury as long

  as the general type of conduct may have been reasonably expected.” Id. (quoting Riviello, 391



                                                    47
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 48 of 52 PageID #: 230



  N.E.2d at 1282). When the employee’s act was foreseeable, the employer can be liable as long as

  the employee acted while the employee was “doing his [employer’s] work, no matter how

  irregularly, or with what disregard of instructions.” Id. (quoting Riviello, 391 N.E.2d at 1281).

  Still, an employer cannot be liable for an employee’s actions that “were not taken in furtherance

  of the employer’s interests and which were undertaken by the employee for wholly personal

  motives.” Id. (quoting Galvani v. Nassau Cty. Police Indemnification Review Bd., 674 N.Y.S.2d

  690, 694 (N.Y. App. Div. 1998)). Although the assessment of whether an employee acted within

  the scope of employment “is heavily dependent on factual considerations and is therefore

  ordinarily a question for the jury[,]” id. (citing Rounds v. Del., Lackawanna & W. R.R. Co., 64

  N.Y. 129, 137–38 (N.Y. 1876)), a court may dismiss a respondeat superior claim at the pleading

  stage, see Doe v. Alsaud, 12 F. Supp. 3d 674, 679 (S.D.N.Y. 2014).

         Here, Robles alleges that “the only potential witnesses to” his “verbal altercation” with the

  nurse “were other care providers at the [H]ospital.” FAC ¶ 41. Therefore, his “supervisors could

  only have been made aware of the verbal altercation through obtaining his records or being directly

  informed by [medical] staff” members who provided care to Robles Id. ¶ 44. In either case, his

  care providers and his supervisors engaged in “an unauthorized and illegal transfer or access of his

  confidential medical information.” Id. Robles then alleges that individual defendants Doe 1–5 and

  Roe 1–5 “transmitted confidential information pertaining to Plaintiff’s treatment for medical and

  psychiatric conditions to” individual defendants Doe 6–10 and Roe 6–10 “for the purpose of, and

  with the foreseeable consequence of, using that information as grounds for terminating Plaintiff

  from his position as a Patient Navigator at Jamaica Hospital.” Id. ¶ 59. He proceeds to allege that

  his “termination was a direct, proximate, and foreseeable result of the disclosure of confidential

  information pertaining to Plaintiff’s medical and psychiatric treatment[.]” Id. ¶ 60. Accordingly,



                                                  48
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 49 of 52 PageID #: 231



  he alleges, the Hospital “is liable [on a respondeat superior theory] for harm to Plaintiff resulting

  from actions by [Hospital] employees and agents taken in the course of their employment or

  agency on behalf of [the Hospital].” Id. ¶ 61.

         Robles has not adequately pled that the Hospital employees who transmitted his

  confidential medical information acted within the scope of employment or that the Hospital

  reasonably could have foreseen their conduct. All of his allegations in this regard are conclusory.

  See Chau v. Donovan, 357 F. Supp. 3d 276, 291–92 (S.D.N.Y. 2019) (dismissing claim premised

  on respondeat superior theory when plaintiff made generalized allegations about foreseeability

  but did not provide factual allegations in support); Alsaud, 12 F. Supp. 3d at 678 (“Plaintiff must

  plead more than conclusory allegations and present sufficient facts to create a reasonable inference

  that [the employer’s] business included [the employee’s conduct].”). Without any factual

  allegations to support Robles’s claims, I find it implausible that Hospital employees transmitted

  his confidential medical information “for the purpose of . . . using that information as grounds for

  terminating Plaintiff[.]” Id. ¶ 59. It is purely speculative that these unnamed individuals would

  have violated Robles’s confidentiality, on purpose, so that the Hospital could review his medical

  information and use it as a basis to terminate him. Robles also has not alleged how such a practice

  constituted part of the Hospital’s business. The very concept that the Hospital was in the practice

  of obtaining the confidential medical information of its employees—who just so happened to also

  be patients at the Hospital—so that it could review that information and then fire those employees

  based on their disabilities or medical conditions is quite farfetched. Robles also has not alleged

  how the Hospital reasonably could have foreseen the conduct of the unnamed individual

  defendants. In fact, even his conclusory allegations with respect to foreseeability are backwards:

  Robles seems to allege that the unnamed individual defendants could have foreseen that the



                                                   49
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 50 of 52 PageID #: 232



  Hospital would use the confidential information with which they provided it as a basis for

  terminating Robles, and not that the Hospital could have foreseen that its employees would violate

  patient confidentiality. See id. ¶¶ 59–60. Thus, the breach of fiduciary duty claim is dismissed as

  against the Hospital.

     VI.      Because the plaintiff has not alleged any facts that show that the Hospital knew
              about its employees’ propensities to disclose confidential medical information or
              identified any training deficiencies, he has failed to state a claim for negligent
              hiring, training, retention, and/or supervision.

           Under New York law, to state a claim for negligent retention or supervision,

           in addition to the standard elements of negligence, a plaintiff must show: (1) that
           the tort-feasor and the defendant were in an employee-employer relationship, (2)
           that the employer knew or should have known of the employee’s propensity for the
           conduct which caused the injury prior to the injury’s occurrence, and (3) that the
           tort was committed on the employer’s premises or with the employer’s chattels.

  Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004) (citations and quotations omitted).

  The negligent hiring claim also requires that a plaintiff allege “that the ‘defendant knew of the

  employee’s propensity to commit the alleged acts or that defendant should have known of such

  propensity had it conducted an adequate hiring procedure.’” N.U. ex rel. Amar v. E. Islip Union

  Free Sch. Dist., No. 16-cv-4540 (SJF) (ARL), 2017 WL 10456860, at *16 (E.D.N.Y. Sept. 15,

  2017) (quoting Simpson ex rel. Simpson v. Uniondale Union Free Sch. Dist., 702 F. Supp. 2d 122,

  135 (E.D.N.Y. 2010)). “In a negligent training claim, the plaintiff must demonstrate deficiencies

  in the training of employees that, if corrected, could have avoided the alleged harm.” Carter v.

  Port Authority of New York and New Jersey, No. 03 Civ. 8751 (DLC), 2004 WL 2978282, at *5

  (S.D.N.Y. Dec. 20, 2004).

           Here, Robles fails to state a claim for negligent retention, supervision, or hiring because he

  has alleged no facts to support the inference that the Hospital knew, or should have known, that its

  employees had a propensity to improperly disclose confidential medical information. Robles

                                                    50
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 51 of 52 PageID #: 233



  argues that he has alleged that the Hospital “knew or should have known of the propensity of the

  employees to report an incident that occurred while a staff member was under their care[.]” Pl.’s

  Br. 21. However, the paragraphs of the First Amended Complaint to which he cites either do not

  speak of propensity at all, or merely reference foreseeability in a vague and conclusory fashion.

  See FAC ¶¶ 1, 13–14, 40–47, 58–61, 107–11. The First Amended Complaint contains no factual

  allegations from which I can infer that the Hospital’s employees had any particular propensity

  about which the Hospital knew or should have known.

          Nor does the First Amended Complaint identify any training deficiencies. Thus, Robles

  has failed to state a claim for negligent hiring, training, retention, and/or supervision, and this claim

  is dismissed without prejudice.

                                             CONCLUSION

          The Hospital’s motion to dismiss is denied with respect to the following claims, which

  survive this opinion: ADA discrimination and failure to accommodate, NYSHRL discrimination

  and failure to accommodate, and NYCHRL discrimination and retaliation. In addition, all claims

  as asserted against the individual defendants survive. The Hospital’s motion to dismiss is granted

  with respect to the following claims, which are dismissed without prejudice: ADA retaliation and

  interference, coercion, and intimidation; FMLA interference and retaliation; NYSHRL retaliation

  as against the Hospital; breach of fiduciary duty as against the Hospital; and negligent hiring,

  training, retention, and/or supervision.

          Based on the face of the First Amended Complaint, I have serious doubts that Robles can

  allege the facts necessary to make plausible the claims that I am dismissing. Nonetheless, if Robles

  is confident that he is able to supply the necessary factual allegations, then he may do so by filing

  a Second Amended Complaint within ten days from the date of this opinion.



                                                     51
Case 1:19-cv-06651-ARR-RML Document 25 Filed 06/19/20 Page 52 of 52 PageID #: 234



  SO ORDERED.

                                            ________/s/____________
                                            Allyne R. Ross
                                            United States District Judge


  Dated:      June 19, 2020
              Brooklyn, New York




                                       52
